Confidential treatment has been requested for portions of this document.  This
copy of the document filed as an Exhibit omits the confidential information
subject to the confidentiality request.  Omissions are designated by the symbol
[…***…].  A complete version of this document has been filed separately with the
Securities and Exchange Commission.
  
Exhibit 10.3


AIRCRAFT SECURITY AGREEMENT
 
THIS AIRCRAFT SECURITY AGREEMENT (this “Agreement”), is entered into as of March
10, 2011, is executed and delivered by and among ALLEGIANT TRAVEL COMPANY, a
Nevada corporation (the “Borrower”), the Subsidiaries of the Borrower identified
herein and from time to time party hereto (together with the Borrower, the
“Debtors”) and BANK OF NEW YORK MELLON, as collateral agent for the Lenders (in
such capacity, together with its successors and assigns, if any, in such
capacity, “Collateral Agent”), in light of the following:
 
WHEREAS, the Borrower, the Lenders from time to time party thereto, Citadel
Securities Trading LLC, as Administrative Agent, Citadel Securities LLC, as Sole
Lead Arranger and Bookrunner, and Collateral Agent have entered into that
certain Credit Agreement dated as of March 10, 2011 (as amended, restated,
modified, renewed or extended from time to time, the “Credit Agreement”);
 
WHEREAS, terms used but not defined herein shall have the meanings assigned to
them in the Credit Agreement or the Guarantee and Collateral Agreement referred
to therein  and the rules of construction specified in Section 1.02 of the
Credit Agreement also apply to this Agreement;
 
WHEREAS, each Debtor is the sole owner of: (1) the Aircraft, Airframes and
Engines described and identified on Schedule 1 attached hereto and incorporated
herein by reference and (2) the Spare Parts, located at the locations identified
on Schedule 2 attached hereto and incorporated herein by reference in each case
subject only to the liens and rights of Collateral Agent granted herein and
Liens expressly permitted by Section 6.02 of the Credit Agreement; and
 
WHEREAS, Collateral Agent wishes to obtain and each Debtor wishes to provide
Collateral Agent with security for the payment and performance in full of the
Obligations.
 
GRANT OF LIENS
 
NOW, THEREFORE, in order to secure prompt payment and performance in full of the
Obligations, each Debtor does hereby grant to Collateral Agent continuing Liens
on the following described personal property (hereinafter sometimes collectively
referred to as the “Aircraft Collateral”);
 
(1)           (a) Each and all of the Aircraft, Airframes and Engines (each as
defined hereinafter) owned by Debtors, whether now owned or hereafter acquired
by any of the Debtors, including those identified on Schedule 1, and (b) each
and all of the Spare Parts (as defined hereinafter), owned by Debtors, whether
now owned or hereinafter acquired by any of the Debtors, including those Spare
Parts located at Spare Parts Locations described on Schedule 2 or on any
supplement to this Agreement at any time while this Agreement is in effect;
 
 
 

--------------------------------------------------------------------------------

 
 
(2)           All appurtenances, accessions, airframes, appliances, Spare Parts
(as defined hereinafter), instruments, avionics, accessories, or other equipment
or parts related to Aircraft, Airframes or Engines whether now or hereafter
belonging to such Debtor and part of, installed on or attached to any of the
Aircraft, Airframes or Engines on Schedule 1;
 
(3)           All property constituting replacements of or additions to any of
the property described above, in the event that any such replacements or
additions shall become the property of such Debtor;
 
(4)           All right, title and interest of such Debtor in and to any lease,
rental agreement or charter agreement respecting the Aircraft, Airframes or
Engines, including the right to receive either directly or indirectly from any
party or person any payments due under such agreement(s);
 
(5)           All insurance policies relating to any Aircraft, Airframes,
Engines or Spare Parts;
 
(6)            All insurance and requisition proceeds with respect to the
Aircraft, Airframes, Engines, Spare Parts, or any part thereof (excluding (i)
proceeds of public liability insurance payable to or for the benefit of such
Debtor and (ii) any rights to enforce and collect the same);
 
(7)           All rents, issues, profits, revenues and other income of the
property subjected or required to be subjected to the Liens of this Agreement,
including all payments or proceeds payable to such Debtor with respect to any
Aircraft, Airframes, Engines or Spare Parts, as the result of the return
condition, sale, lease or other disposition thereof, and all estate, right,
title and interest of every nature whatsoever of such Debtor in and to the same;
 
(8)           All log books, records and other documents maintained by such
Debtor with respect to the foregoing items (1) through (7);
 
(9)           All proceeds and products of the foregoing items (1) through (8),
including all accounts, instruments, documents, contract rights, general
intangibles, money, deposit accounts, goods, inventory, equipment and machinery
and other tangible and intangible assets of such Debtor arising out of or
resulting from the sale or other disposition of any of the foregoing items and
the proceeds of such proceeds, and the proceeds of insurance policies issued
with respect to the foregoing and with respect to the use and operation of the
Aircraft, Airframes, Engines and Spare Parts;
 
excluding, in the case of clauses (1) through (9), the Excluded Collateral.
 
It is hereby further agreed that (i) the term “acquired” shall mean the taking
of all right, title and interest in and to the relevant item of Aircraft
Collateral and does not refer to any other form of acquisition or taking of
possession and use such as, pursuant to lease, consignment, conditional sale or
other title retention agreement; and (ii) any and all property described or
referred to in the foregoing granting clause which is hereafter acquired by such
Debtor shall ipso facto, and without any further conveyance, assignment or act
on the part of such Debtor or  Collateral Agent, become and be subject to the
security interest granted as fully and completely as though specifically
described herein, but nothing in this paragraph contained shall be deemed to
modify or change the obligations of such Debtor contained in the foregoing
paragraphs.
 
 
2

--------------------------------------------------------------------------------

 
 
To secure the prompt payment and performance in full of the Obligations, each
Debtor hereby assigns, pledges and grants to Collateral Agent, to the extent
applicable pursuant to the Convention on International Interests in Mobile
Equipment (the “Convention”) and Protocol thereto on Matters Specific to
Aircraft Equipment (the “Protocol”) concluded in Cape Town in November 2001 (the
Convention and the Protocol, each, in the official English language text
thereof, are collectively referred to herein as the “Cape Town Convention”), an
“international interest” (as defined by the Cape Town Convention) in and to all
of the Aircraft Collateral and any “associated rights” (as defined by the Cape
Town Convention) conferred by this Agreement or any of the other Loan Documents.
 
IT IS HEREBY COVENANTED AND AGREED by and between Collateral Agent and each
Debtor that the terms, provisions and conditions upon which the Aircraft
Collateral is to be held and disposed of are as follows:
 
Article 1.
DEFINITIONS
 
Section 1.01. Definitions.
 
Capitalized terms used in this Agreement and not otherwise defined herein have
the meanings specified in the Credit Agreement.  All terms defined in the New
York UCC (as defined herein) and not defined in this Agreement have the meanings
specified therein; the term “instrument” shall have the meaning specified in
Article 9 of the New York UCC. As used in this Agreement, the following terms
have the meanings specified below:
 
“Act” means part A of subtitle VII of title 49, United States Code.
 
“Aircraft” means any “aircraft” as defined in 49 U.S.C. Section 40102(a)(6),
including the aircraft listed on Schedule 1 hereto or in any supplement to this
Agreement, but excluding any Excluded Aircraft.
 
“Airframe” means an airframe of an Aircraft, including the airframes listed on
Schedule 1 attached hereto or in any supplement to this Agreement, (other than
any Excluded Airframe) excluding  any engines or Engines.
 
“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. §§ 101 et
seq.
 
“CRAF Program” means the Civil Reserve Air Fleet Program established pursuant to
10 U.S.C. § 9511-13 or any similar substitute program.
 
“Eligible Lease” means, with respect to any Aircraft, Airframe, or Engine, a
fully-executed lease by Debtor to an Eligible Lessee (as lessee), which lease
satisfies each of the following requirements:
 
 
3

--------------------------------------------------------------------------------

 
 
(a)           if the Eligible Lessee is a U.S. Air Carrier, the lessor is
entitled to the benefits of Section 1110 of the Bankruptcy Code with respect to
the lessor’s rights against such lessee, including, without limitation, the
rights to require performance of such lessee’s obligations under the lease or
return such Aircraft or Engine during such lessee’s bankruptcy or insolvency;
 
(b)           if such lease contains a purchase option, the expected exercise
price is equal to or greater than the fair market value of such Aircraft or
Engine as of the date of exercise of such option; and
 
(c)           such lease prohibits the lessee from flying or locating such
Aircraft or aircraft such Engine is affixed to in any country in violation of
the applicable laws of any relevant jurisdiction.
 
“Eligible Lessee” means at the time of entry into an Eligible Lease, (x) with
respect to the lease of an Aircraft or Airframe, any Person who is either, (i)
any Debtor or (ii) any Person duly licensed to carry passengers or cargo under
applicable law, foreign or domestic or any Person which has applied for such
licensing and (y) with respect to the lease of an Engine (i) any person who
satisfies the requirements or clause (x) or (ii) any Person who regularly, in
the normal course of business, maintains, repairs and/or overhauls aircraft,
airframes or engines and, the case of each of clause (x) and (y), such Person is
not then subject to any bankruptcy, insolvency, liquidation, reorganization,
dissolution or similar proceeding and shall not have substantially all of its
property in the possession of any liquidator, trustee, receiver or similar
person.
 
“Engine” means an “aircraft engine” as defined in 49 U.S.C. Section 40102(a)(7),
including the engines listed on Schedule 1 attached hereto or in any supplement
to this Agreement, (other than any  Excluded Engine).
 
“Event of Loss” means with respect to any Aircraft, Airframe or Engine (a) if
the same is subject to a lease, a “Total Loss,” “Casualty Occurrence” or “Event
of Loss” or the like (however so defined in the applicable lease); or (b) if the
same is not subject to a lease, (i) its actual, constructive, compromised,
arranged or agreed total loss, (ii) the loss of such property, or of the use
thereof, due to the destruction of or damage to such property which renders
repair uneconomical or which renders such property permanently unfit for normal
use for any reason whatsoever, (iii) requisition of title of such Aircraft, or
its confiscation, restraint, detention, forfeiture or any compulsory acquisition
or seizure or requisition for hire by or under the order of any government
(whether civil, military or de facto) or public or local authority (other than a
requisition of use (but not title) by the United States Government or any agency
or instrumentality thereof which bears the full faith and credit of the United
States Government and other than a CRAF Program activation), or (iv) its
hijacking, theft or disappearance, which results in loss of possession by the
owner or operator thereof for a period  60 consecutive days or longer.
 
“Excluded Aircraft” means the Aircraft identified in Schedule 3 hereto and any
Aircraft  which is financed or refinanced pursuant to Section 6.01(a), (d), (g)
or (l) of the Credit Agreement so long as such Aircraft remains subject to a
Lien permitted pursuant to Section 6.02(a), (c), (i), or (n) of the Credit
Agreement, together with any Non-Owned Equipment.
 
 
4

--------------------------------------------------------------------------------

 
 
“Excluded Airframe” means an aircraft airframe (excluding engines) being part of
an Excluded  Aircraft.
 
“Excluded Collateral” means each Excluded Aircraft, Excluded Airframe and
Excluded Engine, together with all personal property relating thereto of the
type described in clauses (1) through (9) of the definition of Aircraft
Collateral and as further described in Schedule 3 hereto.
 
“Excluded Engine” means the Engines identified in Schedule 3 hereto and any
Engine which is financed or refinanced pursuant to Section 6.01(a), (d), (g) or
(l) of the Credit Agreement so long as such Engine remains subject to a Lien
permitted pursuant to Section 6.02(a), (c),  (i), or (n), together with any
Non-Owned Equipment.
 
“Existing Leases” means the leases covering Aircraft Collateral identified in
Schedule 4 hereto.
 
“FAA” means the United States Federal Aviation Administration.
 
“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.
 
“Non-Owned Equipment” means any Aircraft or Engine, possession of which is
obtained by a Debtor pursuant to a lease,  conditional sale agreement or other
title retention agreement.


“Part-Out Equipment” means any Inventory, Aircraft, Airframe or Engine that is
not in service and for which the Debtors intend to commence a process to have
such Aircraft, Airframe or Engine converted into Spare Parts within 60 days
after such designation.


“Parts” means all appliances, parts, instruments, appurtenances, accessories,
furnishings and other equipment of whatever nature, which are from time to time
incorporated or installed in or attached to an Airframe or any Engine and
“Parts” do not include the Airframe or any Engine as an entirety.


“Perfection Requirements” shall have the meaning given to such term in Section
2.17.
 
“Permitted Aircraft Liens” means (i) the rights under this Agreement, any
Eligible Leases and the Existing Leases, (ii) the rights of others under
agreements or arrangements to the extent expressly permitted by the terms of
Section 2.16 hereof (iii) salvage or similar rights of insurers under policies
required to be maintained by the Debtors under Section 2.08 hereof and (iv) any
other Lien arising through the actions of any Person (other than a Debtor) with
respect to which the Debtor (or any lessee) shall have provided a bond or other
security in an amount and under terms reasonably satisfactory to the Required
Lenders.
 
“Permitted Liens” means Liens of the type permitted under Section 6.02 of the
Credit Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
“Section 1110” means 11 U.S.C. § 1110 of the Bankruptcy Code or any successor or
analogous Section of the federal bankruptcy law in effect from time to time.
 
“Spare Part” means any Part including any “spare part” or “appliance” as defined
in 49 U.S.C. Sections 40102(a)(38) and (a)(11), from time to time owned by a
Debtor and maintained by or for Allegiant Air, LLC in connection with the type
of aircraft, airframes, engines, spare parts or appliances used by Allegiant
Air, LLC as listed on Schedule 2, but not installed on an Aircraft, Airframe or
Engine, Excluded Aircraft, Excluded Engine or any Non-Owned Equipment including
any “spare part” or “appliance” as defined in 49 U.S.C. Sections 40102(a)(38)
and (a)(l 1).
 
“Spare Parts Locations” means the spare parts locations as identified on
Schedule 2.
 
“U.S. Air Carrier” means any United States air carrier as to which there is in
force a certificate issued pursuant to Section 41102(a) of the Federal Aviation
Act, and holding an air carrier operating certificate issued by the Secretary of
Transportation pursuant to chapter 447 of title 49 of the U.S. Code for aircraft
capable of carrying 10 or more individuals or 6,000 pounds or more of cargo.


“U.S. Person” means a Person which is duly organized under the laws of a state
of the United States of America and has its principal place of business and
principal base of operation within the United States.
 
Article 2.
REPRESENTATIONS AND WARRANTIES AND
COVENANTS OF EACH DEBTOR
 
Section 2.01. Title to Aircraft Collateral.
 
Each Debtor represents and warrants that it has good and clear title to the
Aircraft Collateral owned by such Debtor as listed on Schedule 1, free of all
Liens, other than Liens expressly permitted by Section 6.02 of the Credit
Agreement.
 
Section 2.02. Perfected First Priority Security Interest.
 
Upon the satisfaction of the Perfection Requirements with respect to the
Aircraft Collateral, Collateral Agent shall have a first priority perfected
security interest in the Aircraft Collateral to the extent required by the terms
of this Agreement and no further action is necessary in order to perfect in
favor of Collateral Agent a first priority security interest in the Aircraft
Collateral to the extent required by the terms of this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
Section 2.03. Protection of  Aircraft Collateral.
 
All insurance expenses and all expenses of protecting, storing, warehousing,
insuring, handling, maintaining and shipping the Aircraft Collateral (including,
without limitation, all rent payable by any Debtor to any landlord of any
premises where the Aircraft Collateral may be located), and, any and all excise,
property, sales, and use taxes imposed by any state, federal, or local authority
on any of the Aircraft Collateral or in respect of the sale thereof shall be
borne and paid by such Debtor.  The Collateral Agent shall not be liable or
responsible in any way for the safekeeping of the Aircraft Collateral or for any
loss or damage thereto or for any diminution in the value thereof, or for any
act or default of any warehouseman, carrier, forwarding agency, or other Person
whomsoever, but the same shall be at such Debtor’s sole risk.
 
Section 2.04. Operation; Registration.
 
Each Debtor represents, warrants and covenants that the Aircraft shall be
operated or stored at all times in accordance with applicable manufacturer’s
recommendations and directives which have been incorporated into the
requirements of the  maintenance and inspection program applicable to the
Aircraft from time to time.  While in the possession of any Debtor, no Debtor
shall permit the Aircraft to be piloted by any pilot (and under an Eligible
Lease, the lessee shall be prohibited from permitting the Aircraft to be piloted
by any pilot) not properly certified and qualified under applicable FAA
regulations or the applicable regulations of the foreign aviation authority
where the Aircraft is registered.  Each Debtor agrees that, the Aircraft while
used, maintained and operated by a Debtor, will not be maintained, used or
operated for any unlawful purpose or in knowing and material violation of (and
each Debtor shall require that any lessee under an Eligible Lease not maintain,
use, or operate for any unlawful purpose or in knowing and material violation
of) any law, rule, regulation, ordinance or order of the FAA, any federal,
state, local or other applicable governmental authority.  Each Debtor agrees to
keep the Aircraft at all times registered in accordance with the laws of the
United States of America or other foreign aviation authority to the extent
permitted hereunder, and in such manner as to reflect Collateral Agent’s first
priority security interest therein to the extent required hereunder (under the
Perfection Requirements).  Each Debtor also agrees, unless consented to by
Collateral Agent (which consent shall be given or withheld at the written
direction of the Required Lenders), not to use, locate or operate the Aircraft,
or, by the terms of any Eligible Lease, permit or suffer the Aircraft to be
used, located or operated, in any area not fully covered by each insurance
policy in effect with respect to the Aircraft as required by Section 2.08 and
not to operate (or permit the operation of) the Aircraft unless the policies and
certificates of insurance required by Section 2.08 hereof specifically covering
the Aircraft for such operation shall have been delivered to Collateral Agent
and shall be and remain in effect.  No Debtor will operate or,  by the terms of
any Eligible Lease, permit any Aircraft to be operated or located in any war
zone or recognized or threatened area of hostilities unless covered by war risk
insurance in accordance with Section 2.08.
 
 
7

--------------------------------------------------------------------------------

 
 
Section 2.05. Maintenance; Parts Replacement; Pooling.
 
Each Debtor shall, at its own expense, properly maintain, service, repair,
overhaul and test the Aircraft and make all necessary replacements, or cause the
same to be made or done, so as to (i) keep the Aircraft and each part thereof in
good operating condition and repair, normal wear and tear excepted (without
prejudice to Debtor having the right to place any Aircraft, Airframe or Engine
in storage pursuant to an FAA-approved storage program and the maintenance
thereof being in compliance with such program); (ii) keep the Aircraft duly
certified as airworthy under the Act; (iii), accomplish any FAA airworthiness
directives or manufacturers’ mandatory service bulletins relating to
airworthiness applicable to the Aircraft or any part thereof as well as all
licensing and re-licensing with respect thereto which may be required by any
governmental authority having jurisdiction; and (iv) make such alterations and
modifications to the Aircraft as are otherwise required from time to time to
meet the applicable requirements of the FAA or other regulatory authority
applicable under an Eligible Lease,  except, in the case of each of (i), (ii),
(iii) and (iv) when (1) an Aircraft, Airframe, or any Engine is being  stored
under a Debtor’s FAA-approved storage program and is not operational, (2) the
Aircraft, any Airframe or any Engine is being serviced, repaired, maintained,
overhauled, tested or modified, in each case in compliance with the terms
hereof, (3) aircraft, airframes, and/or engines of the same make, model and/or
vintage as the Aircraft, Airframes and/or have been grounded by the FAA or other
regulatory authority if the Aircraft, Airframe and/or Engine is subject to an
Eligible Lease, or (4) an Aircraft, Airframe or Engine is designated as Part-Out
Equipment.
 
In addition, each Debtor, at its own expense, will maintain (or, by the terms of
any Eligible Lease, cause the lessee to maintain) all records, logs, and other
materials required by the FAA or other applicable regulatory authority under an
Eligible Lease to be maintained in respect of the Aircraft or otherwise
necessary or appropriate to accurately reflect the maintenance and operational
history of the Aircraft.
 
Each Debtor shall promptly replace or cause to be replaced all  Parts
incorporated or installed in or attached to any Aircraft, Airframe or any Engine
and that become worn out, lost, stolen, destroyed, seized, confiscated, damaged
beyond repair or rendered permanently unfit for use for any reason.  In
addition, each Debtor (and any lessee under an Eligible Lease) may remove in the
ordinary course of maintenance, service, repair, overhaul or testing,
any  Parts, whether or not worn out, lost, stolen, destroyed, seized,
confiscated, damaged beyond repair or rendered permanently unfit for use;
provided that such Debtor will replace (or Debtor will require that the lessee
under an Eligible Lease replace) such  Parts as promptly as practicable.  All
replacement  Parts shall be owned by Debtors free and clear of all Liens (except
for Permitted Liens) and shall have at least the same value, utility and useful
life as the  Part being replaced assuming it was in the condition and repair
required to be maintained by the terms hereof.  Any Parts removed from any
Aircraft, Airframe or any Engine shall remain subject to the Lien of this
Agreement no matter where located until it is replaced by a part incorporated or
installed in or attached to such Airframe or such Engine that meets the
requirements for replacement Parts specified above.  Immediately upon any
replacement Part becoming incorporated or installed in or attached to any
Aircraft, Airframe or any Engine as above provided, without further act, (i) the
replaced Part shall thereupon be free and clear of all rights of Collateral
Agent and of the Lien of this Agreement and shall no longer be deemed a Part
hereunder, (ii) shall, so long as such removed Part is not scrapped or beyond
economic repair, become a Spare Part, and (ii) such replacement Part shall
become subject to the Lien of this Agreement and be deemed a Part of such
Aircraft, Airframe or such Engine (as an accession thereto) for all purposes to
the same extent as the  Parts  incorporated or installed in or attached to such
Airframe or such Engine on the date hereof.  Upon request of a Debtor from time
to time and without consent of any Lender, Collateral Agent shall promptly
execute and deliver to Debtors a confirmation of the release of any such
replaced Part from the Lien of this Agreement, which confirmation shall be
substantially in the form of Exhibit D hereto.
 
 
8

--------------------------------------------------------------------------------

 
 
Any Part which becomes a Spare Part may be subjected by Debtors or a Person
permitted to be in possession of an Aircraft, Airframe or Engine to a pooling
arrangement entered into in the ordinary course of Debtors’ or such Person’s
business; provided that the Part replacing such removed  Part shall be
incorporated or installed in or attached to such Airframe or such Engine in
accordance with this Section 2.05 as promptly as practicable after the removal
of such removed  Part.  In addition, any replacement  Part when incorporated or
installed in or attached to any Airframe or any Engine may be owned by any third
party subject to such a pooling arrangement; provided that Debtors, at their
expense, as promptly thereafter as practicable either (i) cause title to such
replacement  Part to vest in a Debtor free and clear of all Liens (except
Permitted Liens), or (ii) cause replacement of such replacement  Part by the
incorporation or installation in or attachment to such Airframe or such Engine a
further replacement  Part in the manner contemplated by this Section 2.05.
 
Parts not installed, from time to time on an Aircraft, Airframe or Engine, any
Excluded Aircraft, Excluded Airframe, Excluded Engines or Non-Owned Equipment
shall become “Spare Parts” hereunder and, unless the same shall be become
scrapped or beyond economic repair, Spare Parts shall be maintained, inspected
and repaired by the Debtors in order to maintain their respective utility for
installation on Aircraft, Engines, Excluded Aircraft, Excluded Airframes,
Excluded Engines or any Non-Owned Equipment. Upon installation of any Spare Part
on any Excluded Aircraft, Excluded Airframes, Excluded Engine and/or on any
Non-Owned Equipment, or the sale of such Spare Part permitted pursuant to the
terms of the Credit Agreement, such Spare Part, without further action on the
part of Collateral Agent, shall be free and clear of all rights of Collateral
Agent and of the Lien of this Agreement and shall no longer be deemed a Spare
Part hereunder. Upon request of a Debtor from time to time and without consent
of any Lender, Collateral Agent shall promptly execute and deliver to Debtors a
release confirmation in the form of Exhibit D hereto.
 
Each Debtor shall ensure that at all times at least 80% of the Debtors’ book
value of all the Spare Parts owned by the Debtors are kept at a Spare Parts
Location.  If and whenever the Debtors shall wish to add another Spare Parts
Location, the Debtors will furnish to Collateral Agent (i) a supplement to this
Agreement and the Guarantee and Collateral Agreement  substantially in the form
of Exhibit J to this Agreement, and (ii) a filing memo of FAA counsel, dated the
date of execution of said supplements stating the supplement to this Agreement
has been duly filed for recording with the FAA.
 
Section 2.06. Inspections; Repair.
 
All inspections, repairs, modifications, maintenance, compliance with directives
and overhaul work to be made or accomplished  with respect to the Aircraft shall
be performed  by personnel duly authorized by the FAA (or other applicable
regulatory authority in the case of an Eligible Lease) to perform such work and
shall be in accordance with the manufacturer’s specifications and the standards
required by the FAA  (or such other applicable regulatory authority in the case
of an Eligible Lease) and any other governmental agencies having jurisdiction.
 
 
9

--------------------------------------------------------------------------------

 
 
Section 2.07. Event of Loss; Net Insurance/Condemnation Proceeds.  Upon the
occurrence of an Event of Loss, Debtors shall promptly upon obtaining knowledge
of such Event of Loss give Collateral Agent written notice of such event of
loss.  Upon receipt of Net Insurance/Condemnation Proceeds Debtors shall apply
such Net Insurance/Condemnation Proceeds in accordance with the terms of Section
2.13(d) of the Credit Agreement.
 
Section 2.08. Insurance.
 
(a)   Liability Insurance.
 
(i) Debtors will carry, or cause to be carried at no expense to Lenders or
Collateral Agent, aircraft liability insurance (including, but not limited to,
passenger, contractual, bodily injury, personal injury and property damage
liability insurance (exclusive of manufacturer’s product liability insurance and
war risk, hijacking and related perils insurance)) (A) in amounts not less than
$500,000,000 and (B) that is maintained in effect through brokers and with
insurers of internationally recognized responsibility who normally participate
in aviation insurances in the leading international insurance markets.  Any
policies of insurance carried in accordance with this Section 2.08(a) and any
policies taken out in substitution or replacement for any of such policies
shall: (1) name Collateral Agent, Lenders (as a group) and each of their
respective successors, assigns, subsidiaries, directors, officers, members,
partners, employees and affiliates, as additional insureds (the “Additional
Insureds”), (2) provide that, in respect of the interest of each Additional
Insured in such policies, the insurance shall not be invalidated by any action
or inaction of Debtors or any other Person (other than such Additional Insured)
and shall insure each Additional Insured’s interests as they appear, regardless
of any breach or violation of any warranty, declaration or condition contained
in such policies by Debtors or any other Person (other than such Additional
Insured), (3) provide that, subject to customary terms including in AVN67B or
any successor thereto, if such insurance is canceled for any reason, or if any
change is made in the insurance that materially reduces the amount of insurance
or the coverage as to the Additional Insureds certified in the latest insurance
report delivered to Collateral Agent or, if such insurance is allowed to lapse
for nonpayment of premium, such cancellation, change or lapse shall not be
effective as to any Additional Insured for 30 days after issuance by the
respective broker of notice of such cancellation, change or lapse, (4) provide
that the Additional Insureds shall have no obligation or liability for premiums,
commissions, assessments or calls in connection with such insurance, (5) provide
that the insurers shall waive any rights of (x) set-off, counterclaim or any
other deduction, whether by attachment or otherwise, in respect of any liability
of the Additional Insureds to the extent of any moneys due to the Additional
Insureds and (y) subrogation against the Additional Insureds, (6) be primary
without right of contribution from any other insurance carried by any Additional
Insured with respect to its interests as such in the Aircraft, (7) expressly
provide that all of the provisions thereof, except the limits of liability,
shall operate in the same manner as if there were a separate policy covering
each insured, (8) shall apply worldwide, subject to the customary territorial
restrictions and limitations such as the Kiln Geographic Exclusions Clause
(LSW617F), (9) shall contain a 50/50 clause per Lloyd’s Aviation Underwriter’s
Association Standard Policy Form AVS 103, (10) shall comply with AVN67B
requirements and (11) shall provide that all of the liability insurance
provisions thereof, except the limit of liability, shall operate in all respects
as if a separate policy had been issued covering each party insured thereunder.
 
 
10

--------------------------------------------------------------------------------

 
 
(ii) During any period that the Airframe or an Engine, as the case may be, is on
the ground and not being flown, Debtors may carry or cause to be carried as to
such non-flown Airframe or Engine insurance, in lieu of the insurance required
by clause (i) above, ground-only coverage otherwise conforming with the
provisions of said clause (i) except that in no event shall such amount be less
than $350,000,000.
 
(b)   War Risk, Hijacking and Related Perils Liability Insurance.  Debtors shall
maintain or cause to be maintained, through the FAA program or through brokers
and with insurers of internationally recognized responsibility who normally
participate in aviation insurances in the leading international insurance
markets, war risk, hijacking and related perils liability insurance in an amount
that is not less than $500,000,000.  Any policies of insurance carried in
accordance with this Section 2.08(b) and any policies taken out in substitution
or replacement for any of such policies shall: (1) name Collateral Agent,
Lenders (as a group) and each of their respective successors, assigns,
subsidiaries, directors, officers, members, partners, employees and affiliates
as Additional Insureds (provided, however, such status shall not apply to an
Additional Insured for its respective liability as a manufacturer, maintenance
provider or supplier of or to the Aircraft Collateral), (2) provide that, in
respect of the interest of each Additional Insured in such policies, the
insurance shall not be invalidated by any action or inaction of Debtors or any
other Person (other than such Additional Insured) and shall insure each
Additional Insured’s interests as they appear, regardless of any breach or
violation of any warranty, declaration or condition contained in such policies
by Debtors or any other Person (other than such Additional Insured), (3) provide
that, subject to customary terms including in AVN67B or any successor thereto,
if such insurance is canceled for any reason, or if any change is made in the
insurance that materially reduces the amount of insurance or the coverage of the
Additional Insureds certified in the most recent insurance report or, if such
insurance is allowed to lapse for nonpayment of premium, such cancellation,
change or lapse shall not be effective as to any Additional Insured for seven
days (or such other period as is then generally available in the industry) after
issuance by the respective broker of notice of such cancellation, change or
lapse, (4) provide that the Additional Insureds shall have no obligation or
liability for premiums, commissions, assessments or calls in connection with
such insurance, (5) provide that the insurers shall waive any rights of (x)
set-off, counterclaim or any other deduction, whether by attachment or
otherwise, in respect of any liability of the Additional Insureds to the extent
of any moneys due to the Additional Insureds and (y) subrogation against the
Additional Insureds, (6) be primary without right of contribution from any other
insurance carried by any Additional Insured with respect to its interests as
such in the Aircraft and (7) expressly provide that all of the provisions
thereof, except the limits of liability, shall operate in the same manner as if
there were a separate policy covering each insured.
 
 
11

--------------------------------------------------------------------------------

 
 
(c)   Insurance Against Loss or Damage to Aircraft.  Debtors, shall maintain, or
cause to be maintained, in effect through brokers and with insurers of
internationally recognized responsibility who normally participate in aviation
insurances in the leading international insurance markets all-risk aircraft hull
insurance covering the Aircraft and all-risk coverage with respect to any
Engines  while removed from the Aircraft (including, without limitation, war
risk insurance at any time the Aircraft is operated in any war zone or area of
recognized or threatened hostilities in an amount not less than its “replacement
value”).  Any policies carried in accordance with this Section 2.08(c) and any
policies taken out in substitution or replacement for any such policies shall
(1) provide that, from and after the Closing Date, if the insurance carrier
shall have received written notice from Administrative Agent or Collateral Agent
of the occurrence of an Event of Default, the insurance carrier shall pay all
Net Insurance/Condemnation Proceeds under such policies directly to Collateral
Agent and otherwise, all Net Insurance/Condemnation Proceeds shall be payable
directly to the Debtors, (2) provide that, in respect of the interests of the
Additional Insureds in such policies, the insurance shall not be invalidated by
any action or inaction of Debtors or any other Person (other than such
Additional Insured) and shall insure the Additional Insureds’ interests as they
appear, regardless of any breach or violation by of any warranty, declaration or
condition contained in such policies by Debtors or any other Person (other than
such Additional Insured), (3) provide that, subject to customary terms including
in AVN67B or any successor thereto, if such insurance is canceled for any
reason, or if any change is made in the insurance that materially reduces the
coverage of Collateral Agent (not including the amount) certified in the most
recent insurance report or, if such insurance is allowed to lapse for nonpayment
of premium, such cancellation, change or lapse shall not be effective as to the
Additional Insureds for 30 days (seven days, or such other period as is then
customary in the industry, in the case of war risk or allied perils coverage)
after issuance by the respective broker of notice of such insurers of such
cancellation, change or lapse, (4) provide that the Additional Insureds shall
have no obligation or liability for premiums, commissions, assessments or calls
in connection with such insurance, (5) provide that the insurers shall waive
rights of (x) setoff, counterclaim or any other deduction, whether by attachment
or otherwise, in respect of any liability of the Additional Insureds to the
extent of any moneys due to the Additional Insureds and (y) subrogation against
the Additional Insureds, (6) be primary without right of contribution from any
other insurance carried by any Additional Insured with respect to its interests
as such in the Aircraft, (7) be subject to a “50/50” clause, (8) shall apply
worldwide and have no territorial restrictions or limitations, (9) shall comply
with AVN67B requirements and (10) shall provide that all of the insurance
provisions thereof, except the limit of liability, shall operate in all respects
as if a separate policy had been issued covering each party insured thereunder.
 
(d)   Indemnification by United States Government in Lieu of Insurance.
Notwithstanding any provision of this Section 2.08 requiring insurance, in lieu
of insurance against any risk with respect to the Aircraft, indemnification
from, or insurance provided by, the United States government, or any agency or
instrumentality thereof, against such risk in an amount which, when added to the
amount of insurance maintained against such risk by Debtors shall be at least
equal to the amount of insurance against such risk otherwise required by this
Section 2.08 shall be considered adequate insurance for purposes of this Section
2.08.
 
 
12

--------------------------------------------------------------------------------

 
 
(e)   Reports, Etc.  On or before the Closing Date and annually following
renewal of Debtors’ insurance coverage, and upon delivery of Aircraft Collateral
under an Eligible Lease, Debtors will furnish to Collateral Agent a certificate
of insurance evidencing the insurance coverage required by this Agreement and a
broker letter signed by a firm of independent aircraft insurance brokers
appointed by Debtors (or the lessee under an Eligible Lease).  Debtors will
cause such firm (and require the lessee under any Eligible Lease) to notify
Collateral Agent and Administrative Agent, as promptly as practicable after such
firm acquires knowledge of any notice of cancellation or material change in the
insurance carried and maintained on the Aircraft and if such broker ceases to be
the insurance broker to Debtors (or to the applicable lessee under the Eligible
Lease).
 
In the event that Debtors (or the lessee under any Eligible Lease) shall fail to
maintain or to cause to be maintained insurance as herein provided, Collateral
Agent (acting at the written direction of the Required Lenders), may at its
option obtain such insurance (giving Debtors prompt written notice thereof) and,
in such event, Debtors shall, upon demand, reimburse Collateral Agent, for the
cost to Collateral Agent of such insurance, together with interest thereon at
the rate specified in Section 2.07 of the Credit Agreement commencing with the
date such cost was paid to the date of reimbursement.
 
Notwithstanding anything to the contrary herein, insurance certificates
providing the coverage and provisions indicated above shall be provided by
Debtors to Collateral Agent; provided, however, Debtors shall be entitled to
maintain insurance in respect of the Aircraft for the purposes of this Agreement
which incorporates the terms and conditions of AVN.67B into such insurance. To
the extent that any provision of AVN.67B conflicts or is otherwise inconsistent
with the requirements of this Agreement relating to insurance coverage and
evidence thereof, then (so long as it shall be general industry practice to
insure aircraft that are financed or leased on the basis of such endorsement)
such conflicting or inconsistent provisions of AVN.67B shall prevail and such
endorsement shall be deemed to satisfy the requirements of this Agreement.


In no event shall Collateral Agent have any responsibility to determine or
monitor whether the Debtors’ insurance coverage (or the insurance coverage under
an Eligible Lease) complies with the terms and conditions of this Section 2.08,
such responsibility being the sole obligation of the Debtors.
 
Section 2.09. Indemnification.
 
Each Debtor hereby assumes liability for and agrees to indemnify, defend,
protect, save and keep harmless Collateral Agent and its Indemnitees from and
against all claims, losses, liabilities, damages, taxes, fines, fees, penalties,
actions, suits, costs, expenses and disbursements, including, but not limited to
court costs and reasonable attorney’s fees and expenses, arising out of or
connected with the ownership, operation, repair, maintenance or use of the
Aircraft, except claims, losses, liabilities, damages and other costs and
expenses arising in connection with Collateral Agent’s gross negligence or
willful misconduct, as determined in a final non-appealable order of a court of
competent jurisdiction, and such claims, losses, liabilities, damages and other
costs and expenses arising in connection with Collateral Agent being a
manufacturer, maintenance provider or supplier of or to the Aircraft
Collateral.  Subject to the terms of the Credit Agreement, each Debtor will
reimburse Collateral Agent upon demand for all costs and expenses incurred in
connection with perfecting, pursuant to the Perfection Requirements, the
security interest granted herein or the satisfaction thereof.  The provisions of
this Section 2.09 shall survive termination of this Agreement and the
resignation or removal of the Collateral Agent to the extent such claim relates
to The Bank of New York Mellon’s capacity as Collateral Agent hereunder.
 
 
13

--------------------------------------------------------------------------------

 
 
Section 2.10. Registration; Certificate of Airworthiness; Notice of Lien.
 
Each Debtor, at its own expense, will cause each Aircraft owned by such Debtor
(other than Aircraft, Airframes or Engines constituting Part-Out Equipment) to
be duly registered, and at all times to remain duly registered,  under the Act
in the name of such Debtor, or, in connection with an Eligible Lease in the name
of such Debtor with, if possible, or in the name of the lessee under an Eligible
Lease with the ownership of the Debtor noted to the extent possible with, the
applicable foreign aviation authority.  Each Debtor shall carry on the Aircraft
the certificate of registration for the Aircraft, the certificate of
airworthiness and such other documents as may be required by the FAA or any
other domestic or foreign governmental authority.
 
Section 2.11. Air Carrier Certification and Spare Parts.
 
Allegiant Air, LLC represents that it is a U.S. Air Carrier.  Each Debtor owning
any Spare Parts represents that at least 80% of the book value of all Spare
Parts owned by the Debtors will be maintained by or on behalf of Allegiant Air,
LLC at the Spare Parts Locations.
 
Section 2.12. Third Party Agreements.
 
Upon the occurrence, and during the continuation, of an Event of Default, for
the purpose of assisting Collateral Agent in exercising its rights and remedies
under this Agreement, each Debtor hereby undertakes to continue to perform all
of its obligations under Third Party Contracts (defined below) and to use
commercially reasonable efforts to procure the performance of third parties
under the Third Party Contracts.  For purposes of this Section 2.12, “Third
Party Contracts” means any contracts by and between a Debtor and any third
party.
 
Section 2.13. Cape Town Convention Requirements.
 
Regarding the Cape Town Convention,
 
(a) Allegiant Air, LLC and Sunrise Asset Management, LLC (collectively, the
“Certified Debtors”) have established a valid and existing account with the
International Registry, and as of the Closing Date, have appointed an
administrator, the Oklahoma City law firm of McAfee &  Taft, to make
registration with the International Registry as contemplated by this agreement
on the Certified Debtors’ behalf;
 
(b) each Certified Debtor shall register and Collateral Agent shall consent to
the registration of a first priority prospective international interest or
international interest in the Aircraft Collateral owned by each such Certified
Debtor which shall be searchable in the International Registry created pursuant
to the Cape Town Convention;
 
 
14

--------------------------------------------------------------------------------

 
 
(c) for Aircraft, Airframe and Engines leased to an Eligible Lessee after
Closing, if the Cape Town Convention is applicable to the parties and/or the
respective transaction, such lease interest may be registered in the
International Registry;
 
(d) for Aircraft, Airframes and Engines added to this Agreement after the
Closing Date, if the Cape Town Convention is applicable to the parties and/or
the respective transaction, the contract of sale or prospective contract of sale
shall be registered in the International Registry; and
 
(e) each applicable Certified Debtor shall execute and Collateral Agent shall
have received a fully completed and originally executed Irrevocable
De-Registration and Export Request Authorization (“IDERA”) with respect to each
Aircraft registered with the FAA (subject to Section 2.17) in the form of
Exhibit G hereto.
 
Each of the Aircraft and Engines are eligible to have international interests
registered against them pursuant to the Cape Town Convention and each of the
Engines is in excess of 550 horsepower.
 
Section 2.14. Restriction on International Registry Registrations.
 
No Debtor shall, with respect to any Aircraft Collateral, register any
prospective or current international interest (other than with respect to
contracts of sale in respect of a Debtor’s acquisition of such Aircraft
Collateral and registration of leases to an Eligible Lessee, in each case,
pursuant to Section 2.13 (c) and (d) above) with the International Registry
without the prior written consent of Collateral Agent (such consent to be given
or withheld at the written direction of the Required Lenders).  No Debtor shall
execute or deliver any IDERA, with respect to any, Aircraft Collateral  (nor
shall any Lessee execute and deliver any IDERA in connection with the lease of
any Aircraft Collateral) to any party other than Collateral Agent
unless  Collateral Agent consents in writing (such consent to be given or
withheld at the written direction of the Required Lenders).
 
Section 2.15. Identification of Collateral Agent’s Interest.
 
Debtors agrees to affix as promptly as practicable after the Closing Date and
thereafter to maintain in the cockpit of each Aircraft that does not constitute
Part-Out Equipment, in a clearly visible location, a nameplate bearing the
inscription “MORTGAGED TO THE BANK OF NEW YORK MELLON, AS COLLATERAL AGENT”
(such nameplate to be replaced, if necessary, with a nameplate reflecting the
name of any successor Collateral Agent).
 
Section 2.16. Leasing and Possession.
 
(a) Subject to the terms and conditions of Section 2.17, Debtors shall be
entitled, at any time, to lease Aircraft, Airframes and Engines pursuant to an
agreement that satisfies the terms and conditions of an Eligible Lease to a
lessee (other than a Debtor) provided that no Event of Default has occurred and
is continuing at the commencement of such lease, and provided further that as a
condition precedent to each such lease,
 
 
15

--------------------------------------------------------------------------------

 
 
(x) Collateral Agent shall receive the following documents: (1) a certificate of
insurance evidencing the insurance required to be carried and maintained with
respect to such Aircraft, Airframe and/or Engines by the terms of this Agreement
will be in full force and effect during the term of such lease, (2) if the lease
is to a lessee whereunder the registration of the Aircraft is changed to foreign
(non-US registration), an opinion from foreign counsel to be issued upon the
lease of such aircraft by such lessee in a form reasonably satisfactory to the
Collateral Agent which, subject to customary variations thereon and customary
assumptions and qualifications, opines on the following: (I) (subject to any
rights of the lessee under any Eligible Lease and any quiet enjoyment rights of
such lessee thereunder) there exist no possessory rights in favor of the lessee
under the laws of such lessee’s country and state of registration which would,
upon bankruptcy or insolvency of or other default by Debtors and assuming at
such time such lessee is not insolvent or bankrupt, prevent the taking of
possession of such Aircraft, Airframe or Engines by Collateral Agent  in
accordance with and when permitted by the terms of Article V of the Guarantee
and Collateral Agreement upon the exercise by Collateral Agent of its remedies
thereunder, (II) the terms of the proposed lease (including the provisions
therein as to being subject and subordinate as required below; provided that
such Eligible Lease may contain customary quiet enjoyment obligations) will be
legal, valid, binding and (subject to customary exceptions in foreign opinions
generally acceptable to aircraft financiers) enforceable against the proposed
lessee in the country in which the proposed lessee is principally based, (III)
the laws of such lessee’s country of domicile require fair compensation by the
government of such jurisdiction payable in currency freely convertible into
dollars for the loss of use or title of such Aircraft, Airframe or Engines in
the event of the requisition by such government of such use or title, (IV) the
laws of such lessee’s country of domicile would give recognition to the
applicable Debtor’s title to such Aircraft and, Airframe and to the Lien of this
Agreement upon proof thereof regardless of the nature of the Aircraft
registration system in such country, and (V) to the extent required by Section
2.17(h), confirm that Collateral Agent has a valid perfected security interest
over the Aircraft in such foreign jurisdiction to the fullest extent permitted
by applicable law, and (3) with respect to the lease of any Aircraft, a duly
executed Notice and Acknowledgement in the form of Exhibit E (or, in the case of
a lease to Jet2.com Limited, substantially in the form of Notice and
Acknowledgment used by the Debtors for previous transactions which is approved
by the Collateral Agent prior to its execution without the consent of any
Lender), and
 
(y) in the case of a lease to any foreign entity, the United States maintains
normal diplomatic relations with the country in which such foreign entity is
based at the time such lease is entered into.
 
 
16

--------------------------------------------------------------------------------

 
 
In connection with any lease of an Aircraft, regardless of whether or not a
Notice of Assignment and Acknowledgment of Assignment is entered into, upon
request of any Debtor and without the consent of any Lender, Collateral Agent
shall execute and deliver a Letter of Quiet Enjoyment and Collateral Agent
Confirmations (to be prepared by such Debtor) substantially in the form of
Exhibit F.
 
(b) With respect to any lease permitted hereunder, Debtors shall provide at
least 7 days’ prior notice to Collateral Agent prior to delivery of the Aircraft
thereunder and, to the extent required, take such other actions as are required
by Section 2.17.
 
(c) Each Debtor shall, subject to the satisfaction of any actions required by
Section 2.17, be entitled, without the prior written consent of Collateral Agent
or any Lender, to:
 
(i) lease an Aircraft, Airframe or Engine to another Debtor;
 
(ii) subject or permit any lessee to subject any Engine to normal interchange
agreements or to normal pooling or similar arrangements, in each case customary
in the airline industry and entered into by the Debtor (or any lessee) in the
ordinary course of its business with any air carrier who shall not then be
subject to a proceeding or final order under applicable bankruptcy, insolvency
or reorganization laws; provided that  no such agreement or arrangement
contemplates or requires the transfer of title to the Airframe or any Engine
pursuant to pooling arrangements to which a Debtor (or its lessee) is a party;
 
(iii) deliver or permit any lessee to deliver possession of the Airframe or any
Engine (x) to the manufacturer thereof, or to any Person for testing, service,
repair, maintenance or overhaul work on the Airframe or any Engine or for
alterations or modifications in or additions to the Airframe or Engine(s) or
(y) to any Person for the purpose of transport to a Person referred to in the
preceding clause (x);
 
(iv) install or permit a lessee to install an Engine on an Excluded Airframe
owned by the Debtor (or an airframe owned by any lessee), free and clear of all
Liens, except (x) the Lien of Debtor’s lender of such Excluded Aircraft and
those permitted under the financing documents therefor, (y) Permitted Liens, and
(z) the rights of third parties under normal interchange or pooling agreements
and arrangements which are customary in the airline industry and do not
contemplate or require the transfer of title to such Engine and provided
that the financing documents pertaining to the Excluded Airframe provides that
such Engine shall not become subject to the Lien of such financing documents
notwithstanding the installation thereof on such Excluded Airframe, and the
inclusion in such agreement of a provision similar to the last paragraph of this
Section 2.16(c) shall satisfy such requirement;
 
 
17

--------------------------------------------------------------------------------

 
 
(v) install an Engine on an airframe constituting Non-Owned Equipment (or an
airframe leased to or financed (by conditional sale or other security agreement)
by a lessee under an Eligible Lease), provided that; (A) such airframe is free
and clear of all Liens, except (x) in the case of airframes which are Non-Owned
Equipment (or leased to or financed (by conditional sale or other security
agreement) by a lessee under an Eligible Lease), the rights of the parties to
the lease or conditional sale agreement or other security agreement covering
such airframe, or their assignee, and (y) Liens of the type permitted under the
definition of Permitted Liens and Permitted Aircraft Liens, and (B) any such
lease, conditional sale or other security agreement (including those pertinent
to the Non-Owned Equipment) provides that such Engine shall not become subject
to the Lien of such lease, conditional sale or other security agreement,
notwithstanding the installation thereof on such airframe, and the inclusion in
such agreement of a provision similar to the last and unnumbered paragraph of
this Section 2.16(c) shall satisfy such requirement;
 
(vi) transfer or permit any lessee to transfer possession of the Airframe or any
Engine to the United States or any instrumentality or agency thereof pursuant to
the CRAF Program so long as the Debtor (or such lessee) shall promptly notify
Collateral Agent, in writing, upon transferring possession of the Airframe or
any Engine to the United States or any agency or instrumentality thereof
pursuant to such program;
 
(vii) enter into a wet lease, charter, or similar arrangement under which Debtor
maintains operational control of the Aircraft;
 
(viii) transfer or permit any lessee to transfer possession of the Airframe or
any Engine to the United States or any instrumentality or agency thereof which
bears the full faith and credit of the United States;
 
(ix) lease of the Aircraft, the Airframe or any Engine to any Eligible Lessee
provided the lease complies with the definition of “Eligible Lease” and, if
required, Debtor shall have complied with Sections 2.16(a) and (b) and 2.17
hereof; and
 
(x) designate any Inventory, Aircraft, Airframes or Engines that meet the
definition of Part-Out Equipment as such and, if elected by a Debtor, transfer
possession of such Part-Out Equipment to a warehouseman, agent, bailee,
consignee or processor; provided that in the event that the value of any
Part-Out Equipment located in any one warehouseman, agent, bailee, consignee or
processor-controlled location is in excess of $2,500,000 (based on Debtors’ book
value thereof), such warehouseman, agent, bailee, consignee or processor shall
have been notified of the Lien granted hereunder and shall have acknowledged
pursuant to a notice of interest in the form of Exhibit I that such
warehouseman, agent, bailee, consignee or processor holds the same, after notice
by the Collateral Agent that an Event of Default under the Credit Agreement
exists and is continuing, for the benefit of Collateral Agent subject to the
Lien of the Lenders and shall, after receipt of such notice, act upon the
instructions of Collateral Agent without further consent from the Debtors, and
that such warehouseman, agent, bailee, consignee or processor further agrees to
waive and release any Lien held by it with respect to such property, whether
arising by operation of law or otherwise.
 
 
18

--------------------------------------------------------------------------------

 
 
The Collateral Agent agrees that neither the Collateral Agent nor any person
lawfully claiming through or under the Collateral Agent shall acquire or claim,
as against another lessor or security interest holder, any right, title or
interest in any engine (other than an Engine) covered by any such lease or
security agreement as a consequence of such engine being attached to the
Airframe to the extent such Airframe is (x) registered with the FAA or (y)
registered in another jurisdiction that, after giving effect to such engine
installation, would still recognize the applicable Debtor as the lawful owner of
the Engine which was removed and having such engine take its place on the
Airframe.


Section 2.17. Perfection Requirements.  The parties hereto agree that for all
purposes of this Agreement, the perfection of the security interest of the
Collateral Agent in the  Aircraft Collateral, including the Aircraft, Airframes,
Engines and leases shall be accomplished exclusively (and notwithstanding any
general or specific authorizing language regarding filings, registration or
perfection set forth in any other Loan Document) in accordance with the
following terms (the “Perfection Requirements”):
 
(a) With respect to the Aircraft, Airframes and Engines listed in Schedule 1 and
Spare Parts located at the Spare Parts Locations set forth in Schedule 2, the
security interest of Collateral Agent shall be perfected by:
 
(i) the filing and the recordation of this Agreement by the Debtors with the FAA
(including with respect to the Spare Parts Locations);
 
(ii) each Debtor shall register and Collateral Agent shall consent to the
registration of the international interests hereunder with the International
Registry the Aircraft, Airframes and Engines identified by serial number in
Schedule 1 that are owned by such Debtor; and
 
(iii) the filing by the Debtors with respect to each of the Debtors, of a UCC-1
with the Nevada Secretary of State describing the Aircraft Collateral (the form
and content of which has been reviewed and approved by Debtors prior to the
filing thereof).
 
(b) With respect to the Existing Leases, the security interest of Collateral
Agent shall be perfected by the UCC-1 filings by the Debtors under Section 2.17
(a)(iii).
 
 
19

--------------------------------------------------------------------------------

 
 
(c) With respect to any Aircraft, Airframe or Engine acquired after the date of
this Agreement that does not, at the time of its acquisition, constitute
Part-Out Equipment, no later than the last calendar day of the month next
succeeding the month in which such Aircraft, Airframe or Engine was acquired
(the month of acquisition, the “Acquisition Month”), the security interest of
Collateral Agent in such Aircraft, Airframe or Engine shall be perfected by the
registration by the Debtors and the consent to such registrations by  Collateral
Agent of an international interest relating to the Lien created by the Aircraft
Security Agreement  over such Aircraft, Airframe or Engine.
 
(d) With respect to any Aircraft, Airframe or Engine acquired after the date of
this Agreement, which Aircraft or Airframe is registered with the FAA or which
Engine is located in the United States, provided such Aircraft, Airframe and/or
Engine does not constitute Part-Out Equipment, no later than the last calendar
day of the month next succeeding the Acquisition Month, the relevant Debtor
shall cause to be filed with the FAA an Aircraft Security Agreement Supplement
in the form of Exhibit B hereto with respect to such Aircraft, Airframe or
Engine and cause an IDERA for the FAA-registered Airframe to be delivered to
Collateral Agent.
 
(e) With respect to any lease of an Aircraft entered into after the date of this
Agreement with respect to an Aircraft that is registered with the FAA, no later
than the last calendar day of the month next succeeding the month such lease
went into effect, the security interest of Collateral Agent shall be perfected
by:
 
(i) the filing and recordation by the relevant Debtor of the lease with the FAA;
 
(ii) the filing of a Lease Security Assignment in the form of Exhibit A with
respect to such leases; and
 
(iii) registration by the Debtor-lessor under such leases and the consent to
such registration by Collateral Agent with the International Registry the
international interest of Collateral Agent over such leases.
 
(f) With respect to the lease of any Aircraft entered into after the date of
this Agreement (excluding any lease in effect at the time an Aircraft is
acquired), such lease shall be perfected by the applicable Debtor by causing one
original copy of the lease to be designated as the “tangible chattel paper” copy
of such lease and, no later than 30 days following the execution of such lease,
such Debtor shall cause such chattel paper original of the lease to be delivered
to Collateral Agent following its execution.
 
(g) Debtors shall satisfy all obligations relating to the Aircraft Collateral
set forth on Schedule 5.14 to the Credit Agreement.
 
(h) With respect to any Aircraft registered in a jurisdiction outside of the
United States, no later than ten (10) Business Days following such registration,
Debtor shall take such commercially reasonable action as the laws of such
jurisdiction prescribe to grant Collateral Agent a first priority perfected
security interest over such Aircraft that would be recognized in such
jurisdiction (including, without limitation, the entering into and filing of a
mortgage that would be recognized under such jurisdiction); provided that at any
given time Debtors, collectively, shall be entitled:
 
 
20

--------------------------------------------------------------------------------

 
 
(i) to have 10% of their Aircraft (by number) registered outside of the United
States in connection with  one or more leases thereof for which no actions have
been taken to (A) perfect Collateral Agent’s security interest over such
Aircraft or lease thereof in foreign jurisdictions (pursuant to the Perfection
Requirements above), and (B)  comply with Section 2.16 (a) and (b), other than
to deliver to Collateral Agent a certificate of insurance evidencing the
insurance required to be carried and maintained under such lease with respect to
such Aircraft as set forth under the terms of this Agreement, and
 
(ii) to have 10% of their Engines (by number) located outside the United States
under one or more engine leases (which excludes any Engines subject to Aircraft
leases whereunder the Aircraft are registered outside the United States) for
which no actions have been taken to (A) perfect Collateral Agent’s security
interest over such Engine or lease thereof in any foreign jurisdiction (pursuant
to the Perfection Requirements above), and (B) comply with Section 2.16 (a) and
(b), other than to deliver to Collateral Agent a certificate of insurance
evidencing the insurance required to be carried and maintained under such lease
with respect to such Engine.
 
(i) Debtors shall perform their obligations under Sections 2.13, 2.15 and 3.03
of this Agreement.
 
Article 3.
EVENTS OF DEFAULT AND REMEDIES
 
Section 3.01. Rights and Remedies Upon Default.
 
Upon the occurrence and during the continuance of any Event of Default,
Collateral Agent and the Lenders shall have the rights and remedies afforded
them as specified in Article VII of the Credit Agreement and Article V of the
Guarantee and Collateral Agreement.  Collateral Agent shall have all other
rights, powers, privileges and remedies available to an Agent under the UCC,
under the Cape Town Convention (and Debtors affirmatively agree that Collateral
Agent has the rights and remedies granted a creditor under the Cape Town
Convention), at law or in equity or otherwise, including without limitation, to
procure the deregistration of the registration of the Aircraft and export of the
Aircraft to a jurisdiction of  Collateral Agent’s choice (acting at the written
direction of the Required Lenders) pursuant to an IDERA and as authorized by the
Cape Town Convention.
 
Section 3.02. Exercise of Remedies.
 
Each right, power and remedy herein granted Collateral Agent is cumulative and
in addition to every other right, power and remedy herein specifically given or
now or hereafter existing under or by virtue of the provisions of any other
agreement between any Debtor and Collateral Agent or the Lenders or in equity,
at law or by virtue of statute or otherwise.  No failure to exercise, and no
delay in exercising, any right, power or remedy held by Collateral Agent
hereunder or otherwise, shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right, power or remedy held hereunder or
otherwise, preclude any other or further exercise thereof or the exercise of any
other right, power or remedy.
 
 
21

--------------------------------------------------------------------------------

 
 
Section 3.03. Replacements and Additions.
 
Collateral Agent acknowledges that Debtors may, from time to time, replace
portions of, effect repairs to, or make additions to, the Aircraft, provided
that the value of such Aircraft is not thereby impaired.  Any such replacement,
repairs or additions which may become the property of any Debtor shall
immediately upon the acquisition thereof be and become subject to the lien of
the security interest and mortgage created, granted and conveyed pursuant to
this Agreement.  Each Debtor shall deliver to Collateral Agent such documents
(or replacements, repairs or additions to previously executed documents) as are
reasonably necessary to grant to Collateral Agent a security interest in or
perfect Collateral Agent’s security interest in said replacements or additions
required by this Agreement.
 
Section 3.04. Remedies Cumulative; No Waiver; Conflicts.
 
All covenants, conditions, provisions, warranties, guaranties, indemnities, and
other undertakings of each Debtor contained in this Agreement and the other Loan
Documents, or in any document referred to herein or contained in any agreement
supplementary hereto or in any schedule or in any guaranty agreement given to
Collateral Agent by any guarantor, heretofore, concurrently, or hereafter
entered into, shall be deemed cumulative to and not in derogation or
substitution of any of the terms, covenants, conditions, or agreements of each
Debtor herein contained.  The failure or delay of Collateral Agent to exercise
or enforce any rights, Liens, powers, or remedies hereunder or under any of the
other Loan Documents shall not operate as a waiver of any of such Liens, rights,
powers or remedies, but all such Liens, rights, powers, and remedies shall
continue in full force and effect until the Loans and all other Obligations
owing or to become owing from each Debtor to Collateral Agent shall have been
indefeasibly paid in full, and all Liens, rights, powers, and remedies provided
herein and the other Loan Documents are cumulative and none are exclusive.
 
Article 4.
MISCELLANEOUS PROVISIONS
 
Section 4.01. Entire Agreement.
 
This Agreement, the Credit Agreement and the other Loan Documents constitutes
the entire understanding among the parties with respect to the subject matter
hereof.
 
Section 4.02. Notices.
 
Unless otherwise specifically provided in this Agreement, any notice or other
communication relating to this Agreement or any other agreement entered into in
connection therewith shall be in writing and shall be delivered to Debtors or to
Collateral Agent in the manner set forth in Section 9.01 of the Credit
Agreement.
 
 
22

--------------------------------------------------------------------------------

 
 
Section 4.03. Loan Document.
 
This Agreement is a Loan Document.
 
Section 4.04. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.
 
(a) APPLICABLE LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN
CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY
DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN
THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.
 
(b) CONSENT TO JURISDICTION.  ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY
ARISING OUT OF OR RELATING HERETO SHALL BE BROUGHT IN ANY STATE OR FEDERAL COURT
OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK.  BY
EXECUTING AND DELIVERING THIS AGREEMENT, EACH DEBTOR, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (B) WAIVES
ANY DEFENSE OF FORUM NON CONVENIENS; AND (C)  AGREES THAT AGENTS AND LENDERS
HAVE THE RIGHT TO SERVE PROCESS IN ANY  MANNER PERMITTED BY LAW OR TO BRING
PROCEEDINGS AGAINST ANY DEBTOR IN THE COURTS OF ANY OTHER JURISDICTION IN
CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER THIS AGREEMENT OR THE
ENFORCEMENT OF ANY JUDGMENT.
 
(c) WAIVER OF JURY TRIAL   EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING HEREUNDER.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING
OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE
SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY
HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A
BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING
INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS
RELATED FUTURE DEALINGS.  EACH PARTY HERETO FURTHER WAR­RANTS AND REPRESENTS
THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY
AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 4.04 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS HERETO.  IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED
AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
 
 
23

--------------------------------------------------------------------------------

 
 
Section 4.05. Amendments; Etc.
 
No amendment or waiver of any provision of this Agreement shall in any event be
effective unless the same shall be in writing and signed by Collateral Agent and
each Debtor, and then such amendment or waiver shall be effective only in the
specific instance and for the specific purpose for which given.  No failure on
the part of Collateral Agent to exercise, and no delay in exercising any right
under this Agreement, any other Loan Document, or otherwise with respect to any
of the Obligations, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right under this Agreement, any other Loan Document, or
otherwise with respect to any of the Obligations preclude any other or further
exercise thereof or the exercise of any other right.  The remedies provided for
in this Agreement or otherwise with respect to any of the Obligations are
cumulative and not exclusive of any remedies provided by law.
 
Section 4.06. Continuing Security Interest.
 
This Agreement shall create a continuing security interest in the Aircraft
Collateral and shall: (i) remain in full force and effect until the payment in
full of the Obligations (other than contingent indemnification obligations),
including the cash collateralization, expiration, or cancellation of all
Obligations, if any, consisting of letters of credit, and the full and final
termination of any commitment to extend any financial accommodations under the
Credit Agreement; (ii) be binding upon each Debtor and its successors and
assigns; and (iii) inure to the benefit of Collateral Agent and its successors,
transferees, and assigns, in each case other than as expressly permitted
pursuant to the terms of the Loan Documents.  Upon the payment in full of the
Obligations (other than contingent indemnification obligations), including the
cash collateralization, expiration, or cancellation of all Obligations, if any,
consisting of letters of credit, and the full and final termination of any
commitment to extend any financial accommodations under the Credit Agreement,
the security interests granted herein shall automatically terminate and all
rights to the Aircraft Collateral shall revert to the applicable Debtor.  Upon
any such termination, Collateral Agent will, at Debtors’ expense, execute and
deliver to the applicable Debtor such documents and consent to the discharge of
such international interests as such Debtor shall reasonably request to evidence
such termination.  Such documents shall be prepared by Debtors and shall be in
form and substance reasonably satisfactory to Collateral Agent and Collateral
Agent shall respond in the affirmative and consent to any international interest
discharge requests.
 
 
24

--------------------------------------------------------------------------------

 
 
Section 4.07. Commercial Transaction.
 
EACH DEBTOR ACKNOWLEDGES AND AGREES THAT THE AIRCRAFT COLLATERAL IS AND AT ALL
TIMES WILL BE USED BY SUCH DEBTOR FOR COMMERCIAL PURPOSES AND THAT THE SECURED
INDEBTEDNESS AROSE OUT OF A “COMMERCIAL TRANSACTION.”  TO THE FULLEST EXTENT
PERMITTED BY LAW, IN ADDITION TO ALL OTHER PROVISIONS OF THIS AGREEMENT, IN THE
EVENT OF ANY DEFAULT HEREUNDER, SUCH DEBTOR HEREBY AGREES THAT COLLATERAL AGENT
(ACTING AT THE WRITTEN DIRECTIONS OF THE REQUIRED LENDERS) SHALL HAVE THE RIGHT
TO IMMEDIATE POSSESSION OF THE AIRCRAFT COLLATERAL, WITHOUT NOTICE OF HEARING,
AND SUCH DEBTOR HEREBY KNOWINGLY, INTELLIGENTLY AND SPECIFICALLY WAIVES ANY AND
ALL RIGHTS IT MAY HAVE TO ANY NOTICE AND THE POSTING OF ANY BOND BY COLLATERAL
AGENT PRIOR TO SEIZURE BY COLLATERAL AGENT, ITS TRANSFEREES, ASSIGNS OR
SUCCESSORS IN INTEREST OF THE AIRCRAFT OR ANY INTEREST THEREIN OR PORTION
THEREOF OR ANY OTHER AIRCRAFT COLLATERAL HEREUNDER.
 
Section 4.08. Headings.
 
Section and subsection headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
or be given any substantive effect.
 
Section 4.09. Severability.
 
In case any provision in or obligation under this Agreement shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.
 
Section 4.10. Counterparts; Fax Execution.
 
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one and the
same Agreement.  Delivery of an executed counterpart of this Agreement by fax
shall be equally as effective as delivery of an original executed counterpart of
this Agreement.  Any party delivering an executed counterpart of this Agreement
by fax shall also deliver an original executed counterpart of this Agreement but
the failure to deliver an original executed counterpart shall not affect the
validity, enforceability or binding effect hereof.
 
Section 4.11. Collateral Agent Appointed Attorney-in-Fact.
 
During the existence and continuation of an Event of Default, each Debtor hereby
appoints the Collateral Agent the attorney-in-fact of such Debtor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent (acting at the written
direction of the Required Lenders) may deem necessary or advisable to accomplish
the purposes hereof, which appointment is irrevocable and coupled with an
interest.
 
Section 4.12. Release of Aircraft Collateral.
 
(a) Upon installation of any Spare Part on any Excluded Aircraft, Excluded
Engine and/or on any Non-Owned Equipment, or the sale of such Spare Part
permitted pursuant to the terms of the Credit Agreement, such Spare Part,
without further action on the part of the Collateral Agent, shall be free and
clear of all rights of Collateral Agent and of the Lien of this Agreement and
shall no longer be deemed a  Spare Part hereunder. Upon request of a Debtor from
time to time and at Debtors cost and expense and without the consent of any
Lender, Collateral Agent shall promptly execute and deliver to Debtors a release
and disclaimer of interest confirmation of the same substantially in the form of
Exhibit D hereto.
 
 
25

--------------------------------------------------------------------------------

 
\
(b) Upon the delivery by the Borrower of a Officer’s Certificate in the form of
Exhibit H in connection with the incurrence of secured Indebtedness or any asset
sale permitted under the Credit Agreement, and without the consent of any
Lender, Collateral Agent will promptly, at Debtors’ cost and expense, execute
and authorize or consent to the filing and/or delivery of such lien releases
and/or disclaimer statements as are requested under and attached to such
Officer’s Certificate, including such documents substantially in the forms
attached to this Agreement and provide its consent to discharge such
international interests registered with the International Registry.
 
(c) Upon the written request by Debtor to deregister any Aircraft that
constitutes Part-Out Equipment and without the consent of any Lender, Collateral
Agent, at the Debtor’s cost and expense, will promptly cooperate with and
consent to such deregistrations.
 
(d)  Upon the written request by a Debtor to deregister any Aircraft with the
FAA in order to have it reregistered in a foreign jurisdiction in connection
with the entering into an Eligible Lease (and including requests to deregister
an Aircraft from any foreign jurisdiction in order to have it registered with
the FAA) and without the consent of any Lender, Collateral Agent, at the
Debtor’s cost and expense, will promptly cooperate with and consent to such
deregistrations.
 
Section 4.13. Miscellaneous
 
(a) By the execution of this Agreement Collateral Agent confirms that, provided
no Event of Default has occurred and is continuing, neither Collateral Agent nor
any Person lawfully claiming by, through or on account of the Collateral Agent
will interfere with the quiet use, possession and enjoyment of the Aircraft
Collateral by the Debtors or the exercise by  Debtors of their respective rights
and privileges under and in accordance with the terms and provisions of the Loan
Documents.
 
(b) By the execution of this Agreement, Collateral Agent confirms that provided
no “Event of Default” (under an Eligible Lease) has occurred and is continuing,
neither the Collateral Agent nor any Person lawfully claiming by, through or on
account of the Collateral Agent will interfere with the quiet use, possession
and enjoyment of an Aircraft, Airframe or Engine subject to an Eligible Lease or
the exercise by such lessee of its rights and privileges under and in accordance
with the terms and provisions of the Eligible Lease.  The Collateral Agent,
without the consent of any Lender, shall issue such confirmation to an Eligible
Lessee, in writing (in a form and substance reasonably acceptable to the
Collateral Agent, including in substantially the form and having the content of
Exhibit F), upon a Debtor’s written request (and at Debtor’s cost and expense)
and regardless of whether or not a Notice and Acknowledgement of Assignment has
been issued.
 
 
26

--------------------------------------------------------------------------------

 
 
(c) It is the intention of each of the Debtors, Collateral Agent and each other
Secured Party (as defined in the Guarantee and Collateral Agreement) that, to
the extent applicable to a Debtor, Collateral Agent (for the benefit of the
Secured Parties) shall be entitled to the benefits of Section 1110 with respect
to any Aircraft Collateral entitled to the benefits of Section 1110 in the event
of a case under Chapter 11 of the Bankruptcy Code in which the applicable Debtor
is a debtor thereunder and to the extent applicable and permitted under Section
1110, Collateral Agent shall be entitled to the benefits of Section 1110 (as
currently in effect) with respect to the right to take possession of the
Aircraft Collateral entitled to the benefits of Section 1110 and to enforce any
of its other rights or remedies as provided in this Agreement and the Guarantee
and Collateral Agreement in the event of a case under Chapter 11 of the
Bankruptcy Code in which the applicable Debtor is a debtor thereunder.
 
Section 4.14. Liability of the Collateral Agent.  The parties hereto agree that
Collateral Agent shall be afforded all of the rights, privileges, protections,
indemnities and immunities afforded to Collateral Agent under the Credit
Agreement in connection with its execution of this Agreement  and the
performance of its duties hereunder.
 
[Remainder of this page intentionally left blank]

 
 
27

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the day and year first written above.
 

  ALLEGIANT TRAVEL COMPANY,     a Nevada corporation        
 
By:
      Title:    

 

 
[SUBSIDIARY],
    a [-] corporation          
 
By:
      Title:     

 

  [SUBSIDIARY],     a [-] corporation            
By:
      Title:     

 
                                                                     
 
28

--------------------------------------------------------------------------------

 
 

  THE BANK OF NEW YORK MELLON,     as Collateral Agent            
By:
      Title:                    

 
 
 
29

--------------------------------------------------------------------------------

 


SCHEDULE 1 TO
AIRCRAFT SECURITY AGREEMENT
 
AIRCRAFT, AIRFRAMES and ENGINES
 
This Schedule 1 is attached to and incorporated by reference into that certain
Aircraft Security Agreement (the “Agreement”), dated as of March 10, 2011, among
ALLEGIANT TRAVEL COMPANY, a Nevada corporation (the “Borrower”), the
Subsidiaries of the Borrower identified therein and from time to time party
thereto (together with the Borrower, the “Debtors”) and THE BANK OF NEW YORK
MELLON, as Collateral Agent for the Lenders (in such capacity, together with its
successors and assigns, if any, in such capacity, “Collateral Agent”).
 
In accordance with the terms and conditions of the Agreement, Allegiant Air, LLC
(“AIR”), being a subsidiary of the Borrower and therefore a Debtor under the
Agreement, hereby assigns and grants a security interest in and mortgages to
Collateral Agent the following Aircraft and Airframes pursuant to the terms of
the Agreement:
 
AIRFRAMES1
 
Manufacturer
Model
Serial Number
U.S. Registration Number
McDonnell Douglas
DC-9-81 (MD-81)
53300
N501PT
McDonnell Douglas
DC-9-81 (MD-81)
49461
N502PT
McDonnell Douglas
DC-9-81 (MD-81)
49281
N503PT
McDonnell Douglas
DC-9-87
49779
N949MA
Boeing
757-2G5
23983
N950PT

 
In accordance with the terms and conditions of the Agreement, AIR hereby assigns
and grants a security interest in and mortgages to Collateral Agent the
following Engines pursuant to the terms of the Agreement:
 
ENGINES2
 
Manufacturer
Model
Serial Number
Pratt & Whitney
JT8D-219
696354
Pratt & Whitney
JT8D-219
708529
Pratt & Whitney
JT8D-219
708569
Pratt & Whitney
JT8D-219
709728
Pratt & Whitney
JT8D-219
709996
Pratt & Whitney
JT8D-219
716750
Pratt & Whitney
JT8D-219
718165
Pratt & Whitney
JT8D-219
718411
Pratt & Whitney
JT8D-219
718539
Pratt & Whitney
JT8D-219
725361
Pratt & Whitney
JT8D-219
725461
Pratt & Whitney
JT8D-219
725543
Pratt & Whitney
JT8D-219
725559
Pratt & Whitney
JT8D-219
725605
Pratt & Whitney
JT8D-219
725614
Pratt & Whitney
JT8D-219
725681
Pratt & Whitney
JT8D-219
725970
Pratt & Whitney
JT8D-219
725983
Pratt & Whitney
JT8D-219
728106

 

--------------------------------------------------------------------------------

1 All of the Airframes in this Schedule 1 that are listed as (i) DC-9-81 (MD-81)
are described on the drop-down menus of the International Registry as McDONNELL
DOUGLAS model MD-80-81 aircraft, (ii) model DC-9-87 are described on the
drop-down menus of the International Registry as McDONNELL DOUGLAS model
MD-80-87 aircraft, and (iii) model 757-2G5 are described on the drop-down menus
of the International Registry as BOEING model 757-200 aircraft.
2 All of the Pratt & Whitney Engines listed in this Schedule 1 are described on
the drop-down menus of the International Registry as PRATT & WHITNEY model JT8D
200 aircraft engines.
 
 
Schedule 1-1

--------------------------------------------------------------------------------

 
 
In accordance with the terms and conditions of the Agreement, Sunrise Asset
Management, LLC (“SAM”), being a subsidiary of the Borrower and therefore a
Debtor under the Agreement, hereby assigns and grants a security interest in and
mortgages to Collateral Agent the following Aircraft and Airframes pursuant to
the terms of the Agreement:


AIRFRAMES3


Manufacturer
Model
Serial Number
U.S. Registration Number
McDonnell Douglas Aircraft Co.
MD-88
49761
N401NV
McDonnell Douglas Aircraft Co.
MD-88
49763
N402NV
McDonnell Douglas Aircraft Co.
MD-88
49764
N403NV
McDonnell Douglas Aircraft Co.
MD-88
49765
N404NV
Douglas
DC-9-83
49623
N405NV
McDonnell Douglas
DC-9-83 (MD-83)
49900
N406NV*
McDonnell Douglas
DC-9-83 (MD-83)
53244
N407NV*
McDonnell Douglas
DC-9-83 (MD-83)
53246
N408NV*
McDonnell Douglas Aircraft Co.
MD-83
49574
N409NV
Douglas
DC-9-83
49965
N410NV
McDonnell Douglas
DC-9-83 (MD-83)
53245
N411NV*

--------------------------------------------------------------------------------

3 All of the Airframes in this Schedule 1 that are listed as (i) model MD-88 are
described on the drop-down menus of the International Registry as McDONNELL
DOUGLAS model MD-80-88 aircraft, (ii) model DC-9-83 (MD-83), DC-9-83 or MD-83
are described on the drop-down menus of the International Registry as McDONNELL
DOUGLAS model MD-80-83 aircraft, (iii) model DC-9-82 (MD-82) or DC-9-82 are
described on the drop-down menus of the International Registry as McDONNELL
DOUGLAS model MD-80-82 aircraft, (iv) model DC-9-87 are described on the
drop-down menus of the International Registry as McDONNELL DOUGLAS model
MD-80-87 aircraft, and (v) model DC-9-81 (MD-81) are described on the on the
drop-down menus of the International Registry as McDONNELL DOUGLAS model
MD-80-81.
 
 
Schedule 1-2

--------------------------------------------------------------------------------

 
 
McDonnell Douglas
DC-9-83 (MD-83)
49909
N415NV*
McDonnell Douglas
DC-9-83 (MD-83)
49555
N416NV*
McDonnell Douglas
DC-9-83 (MD-83)
53347
N417NV***
McDonnell Douglas
DC-9-83 (MD-83)
49615
N418NV*
McDonnell Douglas
DC-9-83 (MD-83)
53366
N419NV***
McDonnell Douglas
DC-9-83 (MD-83)
49424
N420NV*
McDonnell Douglas Corp.
DC-9-82
53275
N421NV**
McDonnell Douglas
DC-9-82 (MD-82)
49381
N422NV**
McDonnell Douglas
DC-9-82 (MD-82)
53008
N423NV**
McDonnell Douglas
DC-9-82 (MD-82)
49421
N424NV
McDonnell Douglas
DC-9-82 (MD-82)
49438
N425NV
McDonnell Douglas Corp.
DC-9-82
49437
N426NV
McDonnell Douglas Corp.
DC-9-82
49436
N427NV
McDonnell Douglas
DC-9-82 (MD-82)
49420
N428NV**
McDonnell Douglas
DC-9-83 (MD-83)
49385
N429NV*
McDonnell Douglas
DC-9-81 (MD-81)
53302
N504PT
McDonnell Douglas
DC-9-81 (MD-81)
49280
N506PT
McDonnell Douglas
DC-9-81 (MD-81)
49463
N507PT
McDonnell Douglas
DC-9-81 (MD-81)
49462
N509PT
McDonnell Douglas
DC-9-87
49610
N511PT
McDonnell Douglas
DC-9-87
49612
N515PT
McDonnell Douglas
DC-9-87
53348
N516PT
McDonnell Douglas
DC-9-87
49614
N517PT
McDonnell Douglas
DC-9-87
49608
N518PT
McDonnell Douglas
DC-9-81 (MD-81)
49282
N519PT
McDonnell Douglas
DC-9-81 (MD-81)
49283
N521PT
McDonnell Douglas
DC-9-81 (MD-81)
49821
N522PT
McDonnell Douglas
DC-9-81 (MD-81)
49820
N524PT
McDonnell Douglas
DC-9-82 (MD-82)
49416
N528PT
McDonnell Douglas
DC-9-83 (MD-83)
49786
N860GA
McDonnell Douglas
DC-9-83 (MD-83)
49557
N861GA
McDonnell Douglas
DC-9-83 (MD-83)
49556
N862GA
McDonnell Douglas
DC-9-83 (MD-83)
49911
N863GA
McDonnell Douglas
DC-9-83 (MD-83)
49912
N864GA
McDonnell Douglas
DC-9-83 (MD-83)
49998
N865GA
McDonnell Douglas
DC-9-83 (MD-83)
49910
N866GA
McDonnell Douglas
DC-9-83 (MD-83)
49554
N868GA
McDonnell Douglas
DC-9-83 (MD-83)
53294
N869GA
McDonnell Douglas
DC-9-83 (MD-83)
53296
N871GA
McDonnell Douglas Aircraft Co.
MD-83
53295
N872GA
McDonnell Douglas Aircraft Co.
MD-83
49658
N873GA
McDonnell Douglas Aircraft Co.
MD-83
49643
N874GA
McDonnell Douglas
DC-9-83 (MD-83)
53468
N875GA*
McDonnell Douglas
DC-9-83 (MD-83)
53469
N876GA*
McDonnell Douglas
DC-9-83 (MD-83)
53467
N877GA
McDonnell Douglas
DC-9-83 (MD-83)
53487
N878GA

 
 
Schedule 1-3

--------------------------------------------------------------------------------

 
 
McDonnell Douglas
DC-9-83 (MD-83)
53486
N879GA
McDonnell Douglas
DC-9-83 (MD-83)
49625
N880GA
Douglas
DC-9-83
49708
N881GA
Douglas
DC-9-83
49710
N883GA
McDonnell Douglas
DC-9-83 (MD-83)
49401
N884GA
McDonnell Douglas
DC-9-82 (MD-82)
49931
N886GA
McDonnell Douglas
DC-9-82 (MD-82)
49932
N887GA
McDonnell Douglas
DC-9-83 (MD-83)
49423
N891GA
McDonnell Douglas Aircraft Co.
MD-83
49826
N892GA
McDonnell Douglas Aircraft Co.
MD-83
53051
N893GA
McDonnell Douglas
DC-9-82 (MD-82)
49660
N894GA
McDonnell Douglas
DC-9-82 (MD-82)
49667
N895GA
McDonnell Douglas
DC-9-87
49725
N945MA
McDonnell Douglas
DC-9-87
49778
N948MA
McDonnell Douglas
DC-9-87
49673
N952MA



 
*Though these aircraft are listed as model DC-9-83 (MD-83), they are described
on the drop-down menus of the International Registry as McDONNELL DOUGLAS model
MD-80-82 aircraft; and by free-text entry of McDONNELL DOUGLAS model MD-80-83.
 
** Though these aircraft are listed as model DC-9-82 (MD-82), they are described
on the drop-down menus of the International Registry as McDONNELL DOUGLAS model
MD-80-81 aircraft; and by free-text entry of McDONNELL DOUGLAS model MD-80-82.
 
*** Aircraft N419NV (MSN 53366) and N417NV (MSN 53347): Though these aircraft
are listed as model DC-9-83 (MD-83) they are described on the drop down menus of
the International Registry as McDONNELL DOUGLAS model MD-80-81 aircraft; and by
free-text entry of (i) McDONNELL DOUGLAS model MD-80-82 and (ii) McDONNELL
DOUGLAS model MD-80-83.


In accordance with the terms and conditions of the Agreement, SAM hereby assigns
and grants a security interest in and mortgages to Collateral Agent the
following Engines pursuant to the terms of the Agreement:


ENGINES4
 
Manufacturer
Model
Serial Number
Rolls Royce
RB211-535E4
30626
Rolls Royce
RB211-535E4
30651
Pratt & Whitney
JT8D-217C
696357
Pratt & Whitney
JT8D-219
696374
Pratt & Whitney
JT8D-217A
696378
Pratt & Whitney
JT8D-217A
696396
Pratt & Whitney
JT8D-217A
696397
Pratt & Whitney
JT8D-219
696418

--------------------------------------------------------------------------------

4 All of the Pratt & Whitney Engines listed in this Schedule 1 are described on
the drop-down menus of the International Registry as PRATT & WHITNEY model JT8D
200 aircraft engines, and all of the Rolls Royce Engines listed in this Schedule
1 are described on the drop-down menus of the International Registry as ROLLS
ROYCE model RB211 535.
 
 
Schedule 1-4

--------------------------------------------------------------------------------

 
 
Pratt & Whitney
JT8D-217A
696438
Pratt & Whitney
JT8D-219
696441
Pratt & Whitney
JT8D-219
696447
Pratt & Whitney
JT8D-217A
708105
Pratt & Whitney
JT8D-217A
708111
Pratt & Whitney
JT8D-217A
708122
Pratt & Whitney
JT8D-217A
708125
Pratt & Whitney
JT8D-219
708158
Pratt & Whitney
JT8D-219
708159
Pratt & Whitney
JT8D-219
708172
Pratt & Whitney
JT8D-219
708182
Pratt & Whitney
JT8D-219
708530
Pratt & Whitney
JT8D-219
709729
Pratt & Whitney
JT8D-219
709743
Pratt & Whitney
JT8D-219
709785
Pratt & Whitney
JT8D-219
709879
Pratt & Whitney
JT8D-19
709900
Pratt & Whitney
JT8D-217A
709988
Pratt & Whitney
JT8D-219
716712
Pratt & Whitney
JT8D-219
716714
Pratt & Whitney
JT8D-219
716723
Pratt & Whitney
JT8D-217C
716732
Pratt & Whitney
JT8D-219
716736
Pratt & Whitney
JT8D-219
716738
Pratt & Whitney
JT8D-219
716746
Pratt & Whitney
JT8D-219
716766
Pratt & Whitney
JT8D-219
716772
Pratt & Whitney
JT8D-217A
717312
Pratt & Whitney
JT8D-217A
717322
Pratt & Whitney
JT8D-217A
717348
Pratt & Whitney
JT8D-219
717822
Pratt & Whitney
JT8D-219
717838
Pratt & Whitney
JT8D-219
718028
Pratt & Whitney
JT8D-219
718046
Pratt & Whitney
JT8D-219
718051
Pratt & Whitney
JT8D-219
718065
Pratt & Whitney
JT8D-219
718067
Pratt & Whitney
JT8D-219
718068
Pratt & Whitney
JT8D-219
718075
Pratt & Whitney
JT8D-219
718090
Pratt & Whitney
JT8D-219
718099
Pratt & Whitney
JT8D-219
718106
Pratt & Whitney
JT8D-219
718161
Pratt & Whitney
JT8D-219
718162
Pratt & Whitney
JT8D-219
718173
Pratt & Whitney
JT8D-219
718174

 
 
Schedule 1-5

--------------------------------------------------------------------------------

 
 
Pratt & Whitney
JT8D-219
718197
Pratt & Whitney
JT8D-219
718201
Pratt & Whitney
JT8D-219
718205
Pratt & Whitney
JT8D-219
718211
Pratt & Whitney
JT8D-219
718240
Pratt & Whitney
JT8D-219
718276
Pratt & Whitney
JT8D-219
718283
Pratt & Whitney
JT8D-219
718285
Pratt & Whitney
JT8D-217C
718412
Pratt & Whitney
JT8D-217C
718426
Pratt & Whitney
JT8D-219
718429
Pratt & Whitney
JT8D-217C
718430
Pratt & Whitney
JT8D-219
718442
Pratt & Whitney
JT8D-219
718444
Pratt & Whitney
JT8D-219
718493
Pratt & Whitney
JT8D-219
718504
Pratt & Whitney
JT8D-219
718524
Pratt & Whitney
JT8D-219
718538
Pratt & Whitney
JT8D-219
718542
Pratt & Whitney
JT8D-219
718574
Pratt & Whitney
JT8D-219
718593
Pratt & Whitney
JT8D-217C
725374
Pratt & Whitney
JT8D-219
725409
Pratt & Whitney
JT8D-219
725410
Pratt & Whitney
JT8D-219
725417
Pratt & Whitney
JT8D-219
725429
Pratt & Whitney
JT8D-219
725437
Pratt & Whitney
JT8D-219
725453
Pratt & Whitney
JT8D-219
725486
Pratt & Whitney
JT8D-219
725491
Pratt & Whitney
JT8D-219
725518
Pratt & Whitney
JT8D-219
725520
Pratt & Whitney
JT8D-219
725541
Pratt & Whitney
JT8D-219
725564
Pratt & Whitney
JT8D-219
725566
Pratt & Whitney
JT8D-219
725594
Pratt & Whitney
JT8D-217C
725636
Pratt & Whitney
JT8D-219
725665
Pratt & Whitney
JT8D-219
725702
Pratt & Whitney
JT8D-219
725724
Pratt & Whitney
JT8D-219
725725
Pratt & Whitney
JT8D-219
725743
Pratt & Whitney
JT8D-219
725745
Pratt & Whitney
JT8D-219
725757
Pratt & Whitney
JT8D-217C
725781
Pratt & Whitney
JT8D-219
725836

 
 
Schedule 1-6

--------------------------------------------------------------------------------

 
 
Pratt & Whitney
JT8D-219
725857
Pratt & Whitney
JT8D-219
725875
Pratt & Whitney
JT8D-219
725884
Pratt & Whitney
JT8D-219
725912
Pratt & Whitney
JT8D-219
725929
Pratt & Whitney
JT8D-219
725940
Pratt & Whitney
JT8D-219
725941
Pratt & Whitney
JT8D-219
725943
Pratt & Whitney
JT8D-219
725973
Pratt & Whitney
JT8D-219
725982
Pratt & Whitney
JT8D-219
725984
Pratt & Whitney
JT8D-219
725991
Pratt & Whitney
JT8D-219
726029
Pratt & Whitney
JT8D-219
726039
Pratt & Whitney
JT8D-219
726066
Pratt & Whitney
JT8D-219
726080
Pratt & Whitney
JT8D-219
726112
Pratt & Whitney
JT8D-217C
726815
Pratt & Whitney
JT8D-217C
726820
Pratt & Whitney
JT8D-219
726844
Pratt & Whitney
JT8D-219
726874
Pratt & Whitney
JT8D-219
726938
Pratt & Whitney
JT8D-217C
726985
Pratt & Whitney
JT8D-219
728006
Pratt & Whitney
JT8D-217C
728007
Pratt & Whitney
JT8D-219
728074
Pratt & Whitney
JT8D-219
728089
Pratt & Whitney
JT8D-219
728090
Pratt & Whitney
JT8D-219
728092
Pratt & Whitney
JT8D-219
728137

  
 
Schedule 1-7

--------------------------------------------------------------------------------

 
 
SCHEDULE 2 TO
AIRCRAFT SECURITY AGREEMENT


 
SPARE PART LOCATIONS
 
The Spare Parts located at the following Spare Parts Locations are used in
connection with equipment operated by Allegiant Air, LLC, which equipment
includes McDonnell Douglas and Boeing airframes, Pratt & Whitney aircraft
engines, and Rolls Royce aircraft engines.
 
Code
Location
Address
LAS
Las Vegas
6055 Surrey St. Suite 114, Las Vegas NV 89119
SFB
Orlando
2931 Carrier Avenue, Sanford, FL 32773
PIE
St. Petersburg-Clearwater
14700 Terminal Blvd, Suite 105, Clearwater, FL 33762
KMDC
Kingman
2540 Landon Drive, Bullhead City, AZ 86422
IWA
Phoenix
6263 S. Taxiway Circle, Mesa AZ 85212
SFB1
Orlando - Heavy Mx
2931 Carrier Avenue, Sanford, FL 32773
BLI
Bellingham
4241 Mitchell Way #9, Bellingham, WA 98226
MCL
Las Vegas - McLeoud St.
6231 S. McLeod Dr, Suite J, Las Vegas NV 89122
OKC
Oklahoma City
6611 S. Meridian Ave. Oklahoma City, OK 73159
IFP
Bullhead City
2550 Laughlin View Drive, Ste 162, Bullhead City, AZ 86442
FLL
Fort Lauderdale
50 Terminal Drive, Terminal 1 PO Box 12, Fort Lauderdale, FL 33315
GRR
Grand Rapids
5500 44th Street SE, Grand Rapids, MI 49512
UTA
Tunica
209 S. Airport Blvd, Tunica MS 38676
LAX
Los Angeles
10080 International Rd, Suite 201, Los Angeles, CA 90045



 
Schedule 2-1

--------------------------------------------------------------------------------

 
 
SCHEDULE 3 TO
AIRCRAFT SECURITY AGREEMENT
 
EXCLUDED AIRCRAFT and EXCLUDED ENGINES
 
One (1) Boeing 757-200 airframe (other than the engines listed below and engines
from time to time installed on such airframe) having manufacturer’s serial
number 26963 and FAA registration mark N901NV together with two (2) Rolls Royce
Model RB211-534E aircraft engines (described as ROLLS ROYCE model RB211 engines
on the International Registry) bearing respectively manufacturer's serial
numbers 30824 and 30867 (each such engine being a jet propulsion engine with at
least 1,750 pounds of thrust or its equivalent).


 One (1) Boeing 757-200 airframe (other than the engines listed below and
engines from time to time installed on such airframe) having manufacturer’s
serial number 26964 and FAA registration mark N902NV together with two (2) Rolls
Royce Model RB211-534E aircraft engines (described as ROLLS ROYCE model RB211
engines on the International Registry) bearing respectively manufacturer's
serial numbers 30833 and 30825 (each such engine being a jet propulsion engine
with at least 1,750 pounds of thrust or its equivalent).


One (1) Boeing 757-200 airframe (other than Engines 26967 and engines from time
to time installed on such airframe) having manufacturer’s serial number 26967
and United Kingdom registration mark G-LSAL together with two (2) Rolls Royce
Model RB211-534E aircraft engines (described as ROLLS ROYCE model RB211 engines
on the International Registry)) bearing respectively manufacturer's serial
numbers 31211 and 30871 (each such engine being a jet propulsion engine with at
least 1,750 pounds of thrust or its equivalent).


Any and all Parts which may from time to time be incorporated in, installed on
or attached to such Excluded Aircraft and Excluded Engines and all “Mortgaged
Property” as defined in, and pertaining to or with reference to the foregoing,
as more fully described in, that certain First Priority Chattel Mortgage and
Security Agreement dated August 30, 2010, as supplemented by Supplemental
Agreement No. 1 and Supplemental Agreement No. 2 each dated August 30, 2010
recorded with the FAA on October 14, 2010 as Conveyance No. PG004272; and as
further supplemented by Supplemental Agreement No. 3 and Omnibus Amendment dated
March 4, 2011 which was filed with the FAA for recording on March 4, 2011, in
each case by and between Sunrise Asset Management, LLC (as Mortgagor) and Wells
Fargo Equipment Finance, Inc. (as Mortgagee).


Other Excluded Engines
Manufacturer
Model
Mfr. Serial No.
Entity*
Pratt & Whitney
219
696360
Air
Pratt & Whitney
219
718244
Air
Pratt & Whitney
219
718251
Air
Pratt & Whitney
219
718281
Air



 
Schedule 3-1

--------------------------------------------------------------------------------

 
 
Other Excluded Airframes
Manufacturer
Model
 FAA No.
Mfr. Serial No.
Entity*
McDonnell Douglas
MD-82
412NV
49759
Air
McDonnell Douglas
MD-82
414NV
49766
Air



*AIR – Allegiant Air, LLC
  SAM – Sunrise Asset Management, LLC
 
 
Schedule 3-2

--------------------------------------------------------------------------------

 

SCHEDULE 4 TO
AIRCRAFT SECURITY AGREEMENT
 
EXISTING LEASES
 
Engine Operating Lease Agreement dated as of August 15, 2010 between […***…] and
Sunrise Asset Management, LLC as supplemented by:
 
Lease Supplement No. 1 dated September 28, 2010 pertaining to Engine ESN 708105
;
 
Lease Supplement No. 2 dated September 28, 2010 pertaining to Engine ESN 708122;
 
Lease Supplement No. 3 dated October 6, 2010 pertaining to Engine ESN 725374;
 
Lease Supplement No. 4 dated October 6, 2010 pertaining to Engine ESN 717348;
and
 
Lease Supplement No. 5 dated February 21, 2011 pertaining to Engine ESN 696438.
 
Lease Agreement 26966 dated February 23, 2011 between and among Sunrise Asset
Management, LLC, Allegiant Travel Company, […***…] and […***…] pertaining to
Boeing Model 757-200 Aircraft Airframe Manufacturer's Serial No: 26966 (which
referenced aircraft is not yet owned by a Subsidiary Guarantor and not yet
delivered under such lease).
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5 TO
AIRCRAFT SECURITY AGREEMENT
 
AIRCRAFT REGISTERED IN FOREIGN NATIONS AS OF THE CLOSING DATE
 
None
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A


FORM OF  LEASE SECURITY ASSIGNMENT


 LEASE SECURITY ASSIGNMENT (MSN [_____])


THIS  LEASE SECURITY ASSIGNMENT (MSN [_____]) (this “Assignment”), dated as of
[__________], is made by [   ], as debtor (the “Debtor”) in favor of THE BANK OF
NEW YORK MELLON, as Collateral Agent (the “Collateral Agent”) under the Aircraft
Security Agreement (the “Aircraft Security Agreement”), dated as of March 10,
2011 among the Debtor, the other debtors named therein and the Collateral
Agent.  All capitalized terms used but not defined herein shall have the
respective meanings assigned thereto in the Aircraft Security Agreement.


W I T N E S S E T H:
 
NOW THEREFORE, the Debtor hereby agrees as follows with the Collateral Agent for
the benefit of the Secured Parties:


1.           The Debtor hereby bargains, sells, transfers and conveys to the
Collateral Agent, for the benefit of the Secured Parties, and grants to the
Collateral Agent for the benefit of the Secured Parties, a first priority
security interest in and to the lease described on Schedule 1, and all
amendments, supplements, schedules, receipts and acceptance certificates
executed or delivered pursuant thereto (collectively, the “Assigned Lease”),
together with (i) all rents, issues, profits, revenues and other income of the
Assigned Lease, (ii) all log books, records and other documents maintained by
such Debtor with respect to the foregoing Assigned Lease, and (iii) all proceeds
and products of the foregoing items, including all accounts, instruments,
documents, contract rights, general intangibles, money, deposit accounts, goods,
inventory, equipment and machinery and other tangible and intangible assets of
such Debtor arising out of or resulting from the sale or other disposition of
any of the foregoing items and the proceeds of such proceeds, and the proceeds
of insurance policies issued with respect to the foregoing and with respect to
the use and operation of the related Aircraft, Airframes, Engines and Parts.
 
2.           The Debtor represents and warrants that:


(a)           The Assigned Lease is in full force and effect;


(b)           The Assigned Lease is the entire agreement of lease with respect
to the aircraft, aircraft engines and other property which are the subject
thereof, and the Assigned Lease has not been amended, supplemented, or modified
other than as disclosed to the Secured Party;


(c)           By this assignment, the Collateral Agent assumes none of the
obligations of the lessor under the Assigned Lease and lessor shall remain
solely responsible for the performance of each and every term and provision of
the Assigned Lease on its part to be performed; and
 
 
 

--------------------------------------------------------------------------------

 


(d)           Upon the occurrence and continuation of an Event of Default and in
addition to any other rights and remedies provided in the Aircraft Security
Agreement or arising by operation of law, the Collateral Agent (acting at the
written direction of the Required Lenders) may send notice to the lessee under
the Assigned Lease demanding that such lessee perform all obligations required
to be performed thereunder including, but not limited to, the obligation to pay
all rent and other sums which may thereafter become payable under the Assigned
Lease, solely to and for the benefit of the Collateral Agent to the exclusion of
Debtor and any other party who may claim entitlement to the payment thereof.


[The remainder of this page is intentionally blank.]
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned have executed or caused this Assignment to
be executed on the day and year first written above.


DEBTOR:


[DEBTOR]


 


By:                                                                                          

 
Name:                                                                                     


Title:                                                                                       




 
 

--------------------------------------------------------------------------------

 
 
Schedule 1
to FAA Lease Security Assignment (MSN [_____])




Description of the Assigned Lease


 
 

--------------------------------------------------------------------------------

 


EXHIBIT B


AIRCRAFT SECURITY AGREEMENT SUPPLEMENT [AIRCRAFT COLLATERAL]


This AIRCRAFT SECURITY AGREEMENT SUPPLEMENT NO. [], dated ________, 201[ ]
(herein called this "Mortgage Supplement") of [   ], as debtor (the
"Debtor").  Any term used herein not otherwise defined shall have the meaning
assigned to it in the Mortgage (defined below).
 
W I T N E S S E T H:


WHEREAS, the Aircraft Security Agreement dated as of March 10, 2011, (the
"Mortgage") between the Debtor and the other debtors party thereto and The Bank
of New York Mellon, as Collateral Agent (the "Collateral Agent"), which Mortgage
is further described on Exhibit A attached hereto, provides for the execution
and delivery of a supplement thereto substantially in the form hereof; and
 
NOW, THEREFORE, this Mortgage Supplement WITNESSETH that the Debtor hereby
confirms that the Lien of the Mortgage on the Aircraft Collateral covers all of
the Debtor’s right, title and interest in and to the following described
property:
 
AIRFRAME


[ ]airframe identified as follows:


Manufacturer
Model
Generic Airframe Model
Registration Marks
Manufacturer’s Serial Number
         



ENGINES
 
[ ] aircraft engines, each such engine being a jet propulsion aircraft engine
with at least 1750 lb of thrust or its equivalent, identified as follows:
 
Manufacturer
Manufacturer’s Model
Generic Engine Model
Serial Number
       

 
Together with all of the Debtor’s right, title and interest in and to (a) all
Parts of whatever nature, which from time to time are included within the
definition of "Airframe" or "Engine", whether now owned or hereafter acquired,
including all substitutions, renewals and replacements of and additions,
improvements, accessions and accumulations to the Airframe and Engines (other
than additions, improvements, accessions and accumulations which constitute
appliances, parts, instruments, appurtenances, accessories, furnishings or other
equipment excluded from the definition of Parts) and (b) all logs, books,
records and other documents maintained by such Debtor with respect thereto.
 
 
 

--------------------------------------------------------------------------------

 
 
TO HAVE AND TO HOLD all and singular the aforesaid property unto the Collateral
Agent, its successors and assigns, in trust for the equal and proportionate
benefit and security of the Secured Parties without any preference, distinction
or priority of any one Note over any other by reason of priority of time of
issue, sale, negotiation, date of maturity thereof or otherwise for any reason
whatsoever, except as provided in the Mortgage, and for the uses and purposes
and subject to the terms and provisions set forth in the Mortgage.
 
This Mortgage Supplement shall be construed as supplemental to the Mortgage and
shall form a part thereof.  The Mortgage is hereby incorporated by reference
herein and is hereby ratified, approved and confirmed.
 
AND, FURTHER, the Debtor hereby acknowledges that the Aircraft referred to in
this Mortgage Supplement has been delivered to the Debtor and is included in the
property of the Debtor subject to the pledge and mortgage thereof under the
Mortgage.
 
*           *           *
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Debtor has caused this Mortgage Supplement to be duly
executed by one of its officers, thereunto duly authorized, on the day and year
first above written.
 

 
[DEBTOR]
       
By:
 
   
Name:
   
Title:

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A TO AIRCRAFT SECURITY SUPPLEMENT


[describe Security Agreement with FAA recording information]
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C


RELEASE


The undersigned, The Bank of New York Mellon, as Collateral Agent, under that
certain Lease Security Assignment, as more particularly described in Annex I
attached hereto (the “Security Assignment”), hereby releases the Security
Assignment releases all right, title and interest in and to that certain Lease
Agreement (the “Lease”), as more particularly described in Annex I attached
hereto, with respect to the airframe and engines as more particularly described
in Annex I attached hereto (the “Equipment”), and discharges any assignment of
international interests registered in favor of the undersigned with the Cape
Town International Registry in connection with the Security Assignment.




Dated this ___ day of _______, 201[ ].
 

 
THE BANK OF NEW YORK MELLON,
as Collateral Agent




By:___________________________
Name:________________________
Title:_________________________

 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX 1


Description of Equipment


[ ]


Description of Security Assignment


[ ]


Description of Lease


[ ]:


 
Instrument
Date of
Instrument
FAA
Recording Date
FAA
Conveyance No.
     

 
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT D


CONFIRMATION OF RELEASE OF LIEN


The undersigned, The Bank of New York Mellon, as Collateral Agent (the
“Collateral Agent”), under that certain Aircraft Security Agreement dated as of
March 10, 201[ ] (the “Aircraft Security Agreement”) among [   ] and the other
debtors party thereto and The Bank of New York Mellon, as agent, which Aircraft
Security Agreement is more fully described in Annex II hereto hereby confirms
that the [aircraft/airframe/engine/parts] described on Annex I attached hereto
(the “Released Equipment”) have been (and, for the avoidance of doubt, are
hereby) released from the Aircraft Security Agreement and the Collateral Agent
disclaims all right, title and interest in and to such property.  The Collateral
Agent further discharges any international interests registered in favor of the
Collateral Agent, as creditor, against the Released Equipment on the
International Registry in connection with the Aircraft Security Agreement.




Dated this ___ day of __________, 201[ ].


 

 
THE BANK OF NEW YORK MELLON,
as Collateral Agent




By:___________________________
Name:________________________
Title:_________________________


 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT E


FORM OF NOTICE AND ACKNOWLEDGMENT OF ASSIGNMENT


From:           [__________] (the “Lessor”)
To:               [__________] (the “lessee”)
______________________


Dear Sirs
 
We refer to the Aircraft Lease Agreement dated as of [__________] between Lessor
and lessee (as assigned, supplemented and amended from time to time, the
“Lease”) relating to one (1) [ ] aircraft with manufacturer’s serial number
[___] and [___] registration mark [___] together with the engines described
therein (the “Aircraft”).  All terms defined in the Lease and the Agreement
shall, unless the context otherwise requires, have the same meaning herein.
 
We hereby notify you that:
 
(1)
By an Aircraft Security Agreement dated as of March 10, 2011 (the “Aircraft
Security Agreement”) among Lessor, The Bank of New York Mellon (“BNYM”), as
Collateral Agent (the “Collateral Agent”) and the other parties named therein,
Lessor has assigned to the Collateral Agent, as security, all of its rights,
title and interest in, to and under the Lease.



For good and valuable consideration, the receipt of which is hereby
acknowledged, you acknowledge and agree that after issue by the Collateral Agent
to you of a notice that an event of default shall have occurred under the
financing relating to the Aircraft Security Agreement, you shall (a) perform all
obligations required to be performed under the Lease, but not limited to, the
obligation to pay all rent and other sums which may thereafter become payable
under the Lease, solely to and for the benefit of the Collateral Agent to the
exclusion of Debtor and any other party who may claim entitlement to the payment
thereof5 and (b) recognize the exercise by the Collateral Agent of the Lessor’s
rights and powers under the Lease.
 
[Collateral Agent agrees for the benefit of lessee that to the extent that
Collateral Agent actually receives the security deposit, rent or insurance
proceeds that, pursuant to the Lease, is to be returned or paid over to lessee
(a “Refund Amount”), Collateral Agent shall, to the extent such funds are in its
possession, return or pay over to lessee such Refund Amount upon written request
of lessee as and when the same shall be due to the lessee under the Lease
provided that no Event of Default exists and is continuing at the time of such
refund.]6
 
This Notice and Acknowledgement and the instructions herein contained are
irrevocable until you receive notice in writing to the contrary from the
Collateral Agent.  This Notice and Acknowledgement is for the benefit of the
Collateral Agent.  The Collateral Agent shall not be bound by, nor have any
liability for the performance of, any of our obligations under the Lease unless
expressly agreed to in writing by the Collateral Agent.
 

--------------------------------------------------------------------------------

5 Subject to such changes and additional provisions as a requested by the lessee
approved by Collateral Agent and which are customary to provide in aircraft
financing transactions, including, but not limited to such provisions that are
contained in the Notice and Acknowledgment entered into by a Debtor and the
Collateral Agent with Jet2.com Limited
6 Upon request of lessee.
 
 
 

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, the lessee hereby acknowledges and agrees that
BNYM is executing this Notice and Acknowledgement solely in its capacity as
Collateral Agent under the Aircraft Security Agreement and not in its individual
capacity or as a principal and the lessee shall not have any recourse on account
of any obligations or agreements of BNYM in this Notice and Acknowledgement to
any assets of BNYM.7
 
EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER.
 
This Notice and Acknowledgment shall be governed by, and construed in accordance
with, the laws that are expressed to govern the Lease8.  
 

--------------------------------------------------------------------------------

7 To be inserted if BNYM is party to the Notice and Acknowledgement and
undertakes obligations therein.
 
8 If lease is not governed by New York or English law reference should be to New
York law.
 
 
 

--------------------------------------------------------------------------------

 
 

 
Yours faithfully,
 




For and on behalf of
[__________],
as Lessor

 


ACKNOWLEDGED AND AGREED:


[__________],
as lessee




By: ______________________
  Name:
          Title




CONSENTED AND AGREED9:


THE BANK OF NEW YORK MELLON,
as Collateral Agent




By: ______________________
          Name:
          Title

 

--------------------------------------------------------------------------------

9 Upon request of lessee
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT F
 
FORM OF LETTER OF QUIET ENJOYMENT
 
[date]
[lessee]
[address]


 
Re:
Aircraft Lease Agreement dated as of [__________] (as amended, novated and
supplemented, the “Lease”) entered into between [__________] (“lessee”) and
[__________] (“Lessor”) pertaining to one (1) [ ] aircraft bearing
manufacturer’s serial number [_____] and [__________] registration mark [_____]
together with the engines described therein.



Dear Sirs:


Reference is hereby made to (i) the Lease and (ii) the Notice and
Acknowledgement dated as of [__________] between Lessor and lessee (the
“Acknowledgment”).  Any and all initially capitalized terms used herein shall
have the meanings ascribed thereto in the Lease, unless specifically defined
herein.


By a Aircraft Security Agreement dated as of March 10, 2011 (the “Aircraft
Security Agreement”) among Lessor, The Bank of New York Mellon (“BNYM”), as
Collateral Agent (the “Collateral Agent”) and the other lender parties named
therein (the “Lenders”), Lessor has assigned to the Collateral Agent, as
security, all of its rights, title and interest in, to and under the Lease,
including certain insurance proceeds.
 
We confirm to the lessee that, provided no Event of Default (under the Lease)
has occurred and is continuing, , neither Collateral Agent nor any Person
lawfully claiming by, through or on account of the Collateral Agent will
interfere with the quiet use, possession and enjoyment of the Aircraft by lessee
or the exercise by lessee of its rights and privileges under and in accordance
with the terms and provisions of the Lease.10
 
[Subject to the conditions set forth in and in accordance with the [Lease], for
the benefit of each lessor of an airframe or engine (other than an Airframe or
an Engine) leased to lessee and each holder of a security interest in an
airframe or engine (other than the Airframe or an Engine) owned or operated by
lessee that is subject to a security agreement, we hereby confirm neither
Collateral Agent  nor any person lawfully claiming through our under the
Collateral Agent shall acquire or claim, as against another lessor or security
interest holder, any right, title or interest in any engine (other than an
Engine) covered by any such lease or security agreement as a consequence of such
engine being attached to the Airframe]11
 

--------------------------------------------------------------------------------

10 Subject to such changes as a requested by the lessee, approved by Collateral
Agent and which are customary to provide in aircraft financing transactions.
 
 

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, the lessee hereby acknowledges and agrees that
BNYM is executing this Letter of Quiet Enjoyment solely in its capacity as
Collateral Agent under the Aircraft Security Agreement and not in its individual
capacity or as a principal and the lessee shall not have any recourse on account
of any obligations or agreements of BNYM in this Letter of Quiet Enjoyment to
any assets of BNYM.
 
EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER.
 
This letter shall be governed by, and construed in accordance with, the laws
that are expressed to govern the Lease.12
 
[Signature page follows]
 

--------------------------------------------------------------------------------

11 To be added upon request of lessee and only in the event such statement is
true in the jurisdiction where the Aircraft is registered.
12 If lease is not governed by New York or English law reference should be to
New York law.
 
 
 

--------------------------------------------------------------------------------

 



 
Very truly yours,
 
THE BANK OF NEW YORK MELLON, as Collateral Agent
         
 
By:
        Name:        Title:          

 
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT G


IRREVOCABLE DE-REGISTRATION
AND EXPORT REQUEST AUTHORIZATION13


____________, 201[]


To:            United States Federal Aviation Administration Aircraft Registry


Re:            Irrevocable De-Registration and Export Request Authorization


The undersigned is the registered owner of one (1) [ ] aircraft bearing
manufacturer’s serial number [ ] and United States Registration and Nationality
Number [ ] (together with all installed, incorporated or attached accessories,
parts and equipment, the “Aircraft”).


This instrument is an irrevocable de-registration and export request
authorization issued by the undersigned in favor of The Bank of New York Mellon,
as Collateral Agent (the “Authorized Party”) under the authority of Article XIII
of the Protocol to the Convention on International Interests in Mobile Equipment
on Matters specific to Aircraft Equipment. In accordance with that Article, the
undersigned hereby requests:


 
(i)
recognition that the Authorized Party or the person it certifies as its designee
is the sole person entitled to:




 
(a)
procure the de-registration of the Aircraft from the Federal Aviation
Administration Aircraft Registry maintained by the United States for the
purposes of Chapter III of the Convention on International Civil Aviation,
signed at Chicago, on 7 December 1944, and




 
(b)
procure the export and physical transfer of the Aircraft from the United States;
and



 
(ii)
confirmation that the Authorized Party or the person it certifies as its
designee may take the action specified in clause (i) above on written demand
without the consent of the undersigned and that, upon such demand, the
authorities in the United States shall co-operate with the Authorized Party with
a view to the speedy completion of such action.



The rights in favor of the Authorized Party established by this instrument may
not be revoked by the undersigned without the written consent of the Authorized
Party.

--------------------------------------------------------------------------------

13 Filed in connection with that certain Aircraft Security Agreement dated March
10, 2011 among Allegiant Travel Company, its subsidiaries from time to time made
a party thereto, and The Bank of New York Mellon, as Collateral Agent, which was
filed with the FAA on                     , 2011.
 
 
 

--------------------------------------------------------------------------------

 
 
Please acknowledge your agreement to this request and its terms by appropriate
notation in the space provided below and lodging this instrument in the Federal
Aviation Administration Aircraft Registry.
 
 

 
[DEBTOR]




___________________________




By:           ______________________


Title:           ______________________

 

Agreed to and lodged with the Federal Aviation Administration
this __ day of _______, 201[ ]


__________________________
(Insert notational details, if any)
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT H
ALLEGIANT TRAVEL COMPANY.
OFFICER’S CERTIFICATE
_____________, 201[ ]
 
Reference is made (i) to the Credit Agreement dated as of March 10, 2011 (the
“Credit Agreement”), among Allegiant Travel Company. (the “Borrower”), the
lenders party thereto and Citadel Securities LLC, as Administrative Agent,
and  The Bank of New York Mellon, as Collateral Agent (the “Collateral Agent”)
(ii) Guarantee and Collateral Agreement (the “Guarantee and Collateral
Agreement”), dated as of March 10, 2011, among the Borrower, the other grantors
party thereto and the Collateral Agent and (iii) Aircraft Security Agreement,
dated as of March 10, 2011 (the “Aircraft Security Agreement” and, together with
the Guarantee and Collateral Agreement, the “Security Documents”) among the
Borrower, the other debtors party thereto, and the Collateral Agent.  Terms
defined in the Credit Agreement are used herein as defined therein.
 
1.           The Borrower hereby notifies you that it [will incur secured
Indebtedness permitted by Section 6.02[ ] of the Credit Agreement in an amount
not to exceed $_____________/engage in an Asset Sale permitted under Section
6.05[ ] of the Credit Agreement].
 
2.           The Borrower hereby notifies you that the collateral described in
the release documentation attached hereto as Exhibit A shall [secure such
Indebtedness/be sold pursuant to such Asset Sale] and requests that you execute
such release documentation in order to release the subject collateral from the
Lien of the Security Documents.
 
3.           In accordance with Section 4.12 of the Aircraft Security Agreement
[and/or] Section 7.13(c) of the Guarantee and Collateral Agreement, I, the
[Senior Officer] of the Borrower, hereby certify on behalf of the Borrower that
attached hereto as Schedule A is a true and correct pro forma calculation of the
Leverage Ratio, calculated after giving effect to the release.
 
4.           After giving effect to the release, no Default or Event of Default
shall have occurred and be continuing.
 
 [Signature page follows]
 
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed as of the date first written above.
 
 

 
_____________________________
Name:
Title:

 




 
 

--------------------------------------------------------------------------------

 


Schedule A
Calculation of Leverage Ratio
 
 
 

--------------------------------------------------------------------------------

 

Exhibit A to Officer’s Certificate


[Attach Release Form]
 
 
 

--------------------------------------------------------------------------------

 

Exhibit I FORM OF NOTICE OF INTEREST
 
To:           [ ]


Attn: [ ]
Facsimile:  [ ]


[NAME OF GRANTOR] (“Grantor”) and The Bank of New York Mellon, as Collateral
Agent (“Collateral Agent”) hereby notify
[BAILEE/WAREHOUSEMAN/AGENT/CONSIGNEE/PROCESSOR AND ANY OF THEIR FINANCIERS WHO
HAVE A BLANKET SECURITY INTEREST OVER INVENTORY] (“[Notified Party/Notified
Parties]”) as follows:
 
1.  
Grantor is the owner of  [ ] and in each case all appliances, components, parts,
instruments, appurtenances, accessories, furnishings and other equipment of any
nature which may from time to time be affixed thereto (the “Equipment”).

 
2.  
Grantor has granted to Collateral Agent a security interest in the (a) Equipment
pursuant to that certain Aircraft Security Agreement dated as of March 10, 2011
by and among Allegiant Travel Company, the subsidiaries of Allegiant Travel
Company party thereto and the Collateral Agent (the “Security Agreement”) and
(b) all Proceeds (as defined in Article 9 of the UCC) relating thereto.

 
3.  
Grantor and [Notified Party] have entered into that certain [Consignment
Agreement] dated as of __________, 2011 (the “Consignment Agreement”) whereby
Grantor is delivering on consignment the Equipment to Notified Party for the
purpose of disassembly and subsequent resale by [Notified Party/Name of Party]
pursuant to the terms of such Consignment Agreement.  Pursuant to the terms of
the Consignment Agreement, title to the Equipment shall be vested in
[Grantor/Notified Party] at all times until such time as it is sold and such
Equipment will be segregated from any other Inventory owned or held by Notified
Party.

 
4.  
Notified Party shall, upon notification by Collateral Agent of an Event of
Default (defined under the Security Agreement) that has occurred and is
continuing, act upon the instruction of Collateral Agent with respect to the
Equipment and Proceeds without further consent from the Grantor.

 
5.  
Collateral Agent confirms for the benefit of the Notified Party that pursuant to
the terms of the Security Agreement upon the sale of any  Equipment, such
Equipment,  without further action on the part of Collateral Agent, shall be
free and clear of all rights of Collateral Agent and of the lien of the Security
Agreement; provided, however, upon written request by Grantor, Collateral Agent
will execute and deliver such written release and disclaimer of interest in the
Equipment sold as Notified Party reasonably requires in connection with sale of
such Equipment (such documentation to be in form and substance reasonably
satisfactory to Collateral Agent).

 
 
 

--------------------------------------------------------------------------------

 
 
EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER.
 
This letter shall be governed by, and construed in accordance with, the laws of
the State of New York.
 
 
 
 

--------------------------------------------------------------------------------

 


Dated:  _________, 201[ ]
 
 
[GRANTOR]
 
 
By:                                                                
Name:
Title:
         
THE BANK OF NEW YORK MELLON,
as Collateral Agent
 
 
By:                                                                
Name:
Title:
 



 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT J


AIRCRAFT SECURITY AGREEMENT SUPPLEMENT [ADDITION OF SPARE PARTS LOCATIONS]


This AIRCRAFT SECURITY AGREEMENT SUPPLEMENT NO. [], dated ________, 201[ ]
(herein called this "Mortgage Supplement") of [   ], as debtor (the
"Debtor").  Any term used herein not otherwise defined shall have the meaning
assigned to it in the Mortgage (Defined below).
 
W I T N E S S E T H:


WHEREAS, the Aircraft Security Agreement dated as of March 10, 2011, (the
"Mortgage") between the Debtor and the other debtors party thereto and The Bank
of New York Mellon, as Collateral Agent (the "Collateral Agent"), which Mortgage
is further described on Exhibit A attached hereto, provides for the execution
and delivery of a supplement thereto substantially in the form hereof; and
 
WHEREAS, the Debtor, as provided in the Mortgage, is hereby executing and
delivering to the Collateral Agent this Mortgage Supplement for the purposes of
adding an additional Spare Parts Location at which the Spare Parts may be
maintained by or on behalf of Allegiant Air, LLC; and
 
NOW, THEREFORE, THIS MORTGAGE SUPPLEMENT WITNESSETH, that the locations listed
on Schedule 1 hereto shall be Spare Parts Locations for purposes of the Mortgage
at which Spare Parts may be maintained by or on behalf of Allegiant Air, LLC,
and all Spare Parts at such Spare Parts Locations shall be subjected to the Lien
of the Mortgage.
 
This Mortgage Supplement shall be construed as supplemental to the Mortgage and
shall form a part thereof.  The Mortgage is hereby incorporated by reference
herein and is hereby ratified, approved and confirmed.
 
*           *           *
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Debtor has caused this Mortgage Supplement to be duly
executed by one of its officers, thereunto duly authorized, on the day and year
first above written.
 

 
[DEBTOR]
           
By:
        Name:       Title:          

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A TO AIRCRAFT SECURITY SUPPLEMENT


[describe Spare Parts Location]


 